

Exhibit 10.1

PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
Capitol of Texas Insurance Group Inc.
 
AS SELLER
AND
Austin Lakeside Hotel Owner LLC
AS PURCHASER
DATED AS OF FEBRUARY 4, 2016
FOR THE
RADISSON HOTEL & SUITES - AUSTIN DOWNTOWN





 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------






TABLE OF CONTENT
ARTICLE I DEFINITIONS
1
1.1
Definitions
1
ARTICLE II THE PROPERTY AND LIABILITIES
10
2.1
Description of the Property
10
2.2
Excluded Property
13
2.3
Assumed Liabilities
14
2.4
Retained Liabilities
14
ARTICLE III PURCHASE PRICE
14
3.1
Purchase Price
14
3.2
Earnest Money
14
3.3
Payment of Purchase Price
15
3.4
Allocation of Purchase Price
15
3.5
Like‑Kind Exchange
15
ARTICLE IV DUE DILIGENCE
16
4.1
Due Diligence
16
ARTICLE V TITLE TO THE PROPERTY
19
5.1
Title Commitment
19
5.2
Survey
19
5.3
Exceptions to Title
19
5.4
Title Policy
21
5.5
Conveyance of the Property
21
ARTICLE VI CONDITION OF THE PROPERTY
21
6.1
PROPERTY SOLD “AS IS”
21
6.2
LIMITATION ON REPRESENTATIONS AND WARRANTIES
22
6.3
RELIANCE ON DUE DILIGENCE
22
ARTICLE VII REPRESENTATIONS AND WARRANTIES
23
7.1
Seller’s Representations and Warranties
23
7.2
Purchaser’s Representations and Warranties
27
ARTICLE VIII COVENANTS
28
8.1
Confidentiality
28
8.2
Conduct of the Business
30
8.3
Licenses and Permits
31
8.4
Employees
32
8.5
Bookings
33
8.6
Tax Contests
34



i
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





8.7
Notices and Filings
35
8.8
Access to Information
35
8.9
Privacy Laws
35
8.10
Further Assurances
35
ARTICLE IX CLOSING CONDITIONS
36
9.1
Mutual Closing Conditions
36
9.2
Purchaser Closing Conditions
36
9.3
Seller Closing Conditions
37
9.4
Waiver of Closing Conditions
38
ARTICLE X CLOSING
38
10.1
Closing Date
38
10.2
Closing Escrow
38
10.3
Closing Deliveries
39
10.4
Possession
41
ARTICLE XI PRORATIONS AND EXPENSES
41
11.1
Closing Statement
41
11.2
Prorations
41
11.3
Accounts Receivable
44
11.4
Transaction Costs
45
ARTICLE XII TRANSITION PROCEDURES
45
12.1
Safe Deposit Boxes
45
12.2
Baggage
46
12.3
Removal of IT Systems
47
12.4
Notice to Guests
47
ARTICLE XIII DEFAULT AND REMEDIES
47
13.1
Seller’s Default
47
13.2
Seller’s Right to Cure
47
13.3
Purchaser’s Default
48
13.4
Purchaser’s Right to Cure
48
13.5
LIQUIDATED DAMAGES; LIMITATION ON DAMAGES
48
ARTICLE XIV RISK OF LOSS
49
14.1
Casualty
49
14.2
Condemnation
49
ARTICLE XV SURVIVAL, INDEMNIFICATION AND RELEASE
50
15.1
Survival
50
15.2
Indemnification by Seller
51
15.3
Indemnification by Purchaser
51



ii
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





15.4
Limitations on Indemnification Obligations
51
15.5
Indemnification Procedure
52
15.6
Exclusive Remedy for Indemnification Loss
54
15.7
RELEASE OF SELLER FOR VIOLATIONS OF APPLICABLE LAW
54
ARTICLE XVI MISCELLANEOUS PROVISIONS
54
16.1
Notices
54
16.2
No Recordation
56
16.3
Time is of the Essence
56
16.4
Assignment
56
16.5
Successors and Assigns
56
16.6
Third Party Beneficiaries
56
16.7
GOVERNING LAW
56
16.8
Rules of Construction
56
16.9
Severability
57
16.10
JURISDICTION AND VENUE
57
16.11
WAIVER OF TRIAL BY JURY
58
16.12
Prevailing Party
58
16.13
Incorporation of Recitals, Exhibits and Schedules
58
16.14
Updates of Schedules
58
16.15
Entire Agreement
58
16.16
Amendments, Waivers and Termination of Agreement
59
16.17
Contract as an Offer
59
16.18
Execution of Agreement
59
16.19
Confidential Information
59
16.20
Notice of Water Level Fluctuations
59





iii
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into to
be effective as of February 4, 2016 (the “Effective Date”), by and between
Capitol of Texas Insurance Group Inc., a Delaware corporation (“Seller”); and
Austin Lakeside Hotel Owner LLC, a Delaware limited liability company, or its
permitted designee(s) or assign(s) in accordance with this Agreement
(individually and collectively, “Purchaser”). Seller and Purchaser are sometimes
referred to herein individually as a “Party”, and collectively as the “Parties”.
WHEREAS, Seller is the owner of the hotel facility located at 111 East Cesar
Chavez Street in Austin, Texas, known generally as the “Radisson Hotel &
Suites-Austin Downtown” (the “Hotel”), all as more specifically described in
this Agreement.
WHEREAS, Seller desires to sell the Hotel to Purchaser, and Purchaser desires to
purchase the Hotel from Seller, on the terms set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I
DEFINITIONS

1.1    Definitions. In addition to the terms defined above in the introduction
and recitals to this Agreement, the following terms when used in this Agreement
shall have the meanings set forth in this Section 1.1.
“Accounts Receivable” means all amounts which Seller is entitled to receive from
the Business which are not paid as of the Closing, including, without
limitation, charges for the use or occupancy of any guest, conference or banquet
rooms or other facilities at the Hotel prior to Closing, any restaurant, bar or
banquet services, or any other goods or services provided by or on behalf of
Seller at the Hotel prior to Closing, but expressly excluding all (i) credit
card charges, checks and other instruments which Seller has submitted for
payment as of the Closing, and (ii) items of income otherwise prorated pursuant
to Section 11.2 or 11.3.1.
“Affiliate” means, with respect to the Person in question, any other Person
that, directly or indirectly, (i) owns or controls fifty percent (50%) or more
of the outstanding voting and/or equity interest of such Person, or (ii)
controls, is controlled by or is under common control with, the Person in
question. For purposes of this definition, the term “control” and its
derivations means having the power, directly or indirectly, to direct the
management, policies or general conduct of business of the Person in question,
whether by the ownership of voting securities, contract or otherwise.
“Anti‑Terrorism Laws” means Executive Order 13224 issued by the President of the
United States, the USA PATRIOT Act, and all other Applicable Law addressing or
in any way relating to terrorist acts and acts of war.


1
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





“Applicable Law” means (i) all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
board of fire underwriters and similar quasi‑governmental authority, and (ii)
any judgment, injunction, order or other similar requirement of any court or
other adjudicatory authority, in effect at the time in question and in each case
to the extent the Person or Property in question is subject to the same.
“Assumed Liabilities” has the meaning set forth in Section 2.3.
“Beverage Services Agreement” has the meaning set forth in Section 8.3.1.
“Bookings” has the meaning set forth in Section 2.1.16.
“Books and Records” has the meaning set forth in Section 2.1.13.
“Business” means the lodging business and all activities related thereto
conducted at the Hotel, including, without limitation, (i) the rental of any
guest, conference or banquet rooms or other facilities at the Hotel, (ii) the
operation of any restaurant, bar or banquet services, together with all other
goods and services provided at the Hotel, (iii) the rental of any commercial or
retail space to tenants at the Hotel, (iv) the maintenance and repair of the
Real Property and tangible Personal Property, (v) the employment of the
Employees, and (vi) the payment of Taxes.
“Business Day” means any day other than a Saturday, Sunday, federal legal
holiday, or day that national banks are closed for a holiday.
“Casualty” has the meaning set forth in Section 14.1.
“Closing” has the meaning set forth in Section 10.1.
“Closing Condition Failure” means any Mutual Closing Condition Failure,
Purchaser Closing Condition Failure, or Seller Closing Condition Failure which
has not been waived by the applicable Party.
“Closing Date” has the meaning set forth in Section 10.1.
“Closing Escrow” has the meaning set forth in Section 10.2.
“Closing Statement” has the meaning set forth in Section 11.1.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, rulings and guidance issued by the Internal Revenue
Service.
“Condemnation” has the meaning set forth in Section 14.2.
“Contracts” means, collectively, the Equipment Leases and Operating Agreements.
“Cut‑Off Time” has the meaning set forth in Section 11.2.
“Data Room Web Site” has the meaning set forth in Section 4.1.3(a).


2
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





“Deed” means the special warranty deed delivered by Seller to Purchaser pursuant
to Section 10.3.1(b).
“Deposit” has the meaning set forth in Section 3.2.1.
“Earnest Money” means, at the time in question, the amounts then deposited with
Escrow Agent in respect of the Deposit and, if applicable, the Extension
Deposit, together with all interest and any other amounts earned thereon.
“Earnest Money Escrow Agreement” has the meaning set forth in Section 3.2.1.
“Employees” means, at the time in question, all persons employed full‑time or
part‑time at the Hotel and employed by the Existing Manager.
“Employment Agreements” has the meaning set forth in Section 7.1.7(b).
“Environmental Claims” means all claims for reimbursement, remediation,
abatement, removal, clean up, contribution, personal injury, property damage or
damage to natural resources made by any Governmental Authority or other Person
arising from or in connection with the (i) presence or actual or potential
spill, leak, emission, discharge or release of any Hazardous Substances over,
on, in, under or from the Property, or (ii) violation of any Environmental Laws
with respect to the Property.
“Environmental Laws” means any Applicable Laws which regulate the manufacture,
generation, formulation, processing, use, treatment, handling, presence,
storage, disposal, distribution or transportation, or an actual or potential
spill, leak, emission, discharge or release of any Hazardous Substances,
pollution, contamination or radiation into any water, soil, sediment, air or
other environmental media, including, without limitation, (i) the Comprehensive
Environmental Response, Compensation and Liability Act, (ii) the Resource
Conservation and Recovery Act, (iii) the Federal Water Pollution Control Act,
(iv) the Toxic Substances Control Act, (v) the Clean Water Act, (vi) the Clean
Air Act, (vii) the Hazardous Materials Transportation Act, (viii) the National
Environmental Policy Act, (ix) the Superfund Amendments and Reauthorization Act
of 1986, (x) the Hazardous and Solid Waste Amendments of 1984, (xi) the Safe
Drinking Water Act, (xii) Resource Recovery and Conservation Act, and similar
state and local laws, as amended as of the time in question.
“Environmental Liabilities” means all liabilities and obligations under any
Environmental Laws arising from or in connection with the Property, including,
without limitation, any obligations to obtain any licenses, permits or approvals
for the use, storage, or disposal of any Hazardous Substances, or to manage,
monitor, control, contain, remove, remedy, respond to, clean up or abate any
actual or potential spill, leak, emission, discharge or release of any Hazardous
Substances, pollution, contamination or radiation into any water, soil,
sediment, air or other environmental media.
“Equipment Leases” has the meaning set forth in Section 2.1.9.


3
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





“Escrow Agent” means Title Company.
“Exchange Party” has the meaning set forth in Section 3.5.
“Excluded IT Systems” has the meaning set forth in Section 2.2.6.
“Excluded Property” has the meaning set forth in Section 2.2.
“Existing Management Agreement” means that certain Hotel Services Agreement
dated January 1, 2001 (as amended and assigned) between Seller, as owner, and
Existing Manager, pursuant to which the Hotel is currently operated.
“Existing Manager” means Talbert Hotel Corporation, a Texas corporation, in its
capacity as the manager for the benefit of Seller pursuant to the Existing
Management Agreement.
“Extension Deposit” has the meaning set forth in Section 10.1.
“F&B” has the meaning set forth in Section 2.1.6.
“FF&E” has the meaning set forth in Section 2.1.3.
“Forestar” has the meaning set forth in Section 2.2.10.
“Governmental Authority” means any federal, state, county, city or local
government or other political subdivision thereof, including, without
limitation, any Person exercising executive, legislative, judicial, regulatory
or administrative governmental powers or functions, in each case to the extent
the same has jurisdiction over the Person or Property in question.
“Guest Ledger” means all charges accrued to the open accounts of any guests or
customers at the Hotel as of the Cut‑Off Time for the use or occupancy of any
guest, conference or banquet rooms or other facilities at the Hotel, any
restaurant, bar or banquet services, or any other goods or services provided by
or on behalf of Seller at the Hotel.
“Hazardous Substances” means any hazardous or toxic substances, materials,
waste, pollutants or contaminants, whether in solid, semisolid, liquid or
gaseous form as defined in or regulated under any Environmental Laws, including,
without limitation, asbestos, toxic mold, radon, petroleum or petroleum
by-products and polychlorinated biphenyls.
“Hotel Guest Data” means all guest or customer profiles, contact information
(e.g., addresses, phone numbers, facsimile numbers and email addresses),
histories, preferences and any other guest or customer information in any
database of Radisson or its Affiliates, whether obtained or derived by Radisson,
Seller or their Affiliates from: (a) guests or customers of the Hotel or any
facility associated with the Hotel; (b) guests or customers of any other hotel
or lodging property (including any condominium or interval ownership properties)
owned, leased, operated, licensed or franchised by a Radisson Entity, or any
facility associated with such hotels or other properties (including restaurants,
golf courses and spas); or (c) any other sources and databases, including
Radisson brand websites and Radisson central reservations database.


4
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





“Hotel Guest Information” means any guest profiles, contact information (e.g.,
addresses, phone numbers, facsimile numbers and email addresses), histories,
preferences and other information obtained in the Ordinary Course of Business
from guests of the Hotel during such guests’ stay at the Hotel or during such
guests’ use of the facilities associated with the Hotel.
“Improvements” has the meaning set forth in Section 2.1.2.
“Indemnification Claim” has the meaning set forth in Section 15.5.1.
“Indemnification Loss” means, with respect to any Indemnitee, any actual (and
not contingent) liability, damage (but expressly excluding any consequential and
punitive damages), loss, cost or expense, including, without limitation,
reasonable attorneys’ fees and expenses and court costs, incurred by such
Indemnitee as a result of the act, omission or occurrence in question.
“Indemnitee” has the meaning set forth in Section 15.5.1.
“Indemnitor” has the meaning set forth in Section 15.5.1.
“Independent Consideration” has the meaning set forth in Section 3.2.5.
“Inspections” has the meaning set forth in Section 4.1.2.
“Intellectual Property” has the meaning set forth in Section 2.1.12.
“Inventoried Baggage” has the meaning set forth in Section 12.2.
“Inventoried Safe Deposit Boxes” has the meaning set forth in Section 12.1.
“IT Systems” has the meaning set forth in Section 2.1.5.
“Knowledge” means (i) with respect to Seller, the actual knowledge of Tom
Etheredge, without any duty of inquiry or investigation (other than, with
respect to Seller’s representations and warranties in Section 7.1 that are
qualified by Seller’s Knowledge, the duty to make inquiry of the General Manager
of the Hotel), and expressly excluding the knowledge of any other shareholder,
partner, member, affiliate, parent company, trustee, beneficiary, director,
officer, manager, employee, agent or representative of Seller or any of their
Affiliates, and (ii) with respect to Purchaser, (A) the actual knowledge of
Matthew Livian and Jesse Goepel, and expressly excluding the knowledge of any
other shareholder, partner, member, affiliate, parent company, trustee,
beneficiary, director, officer, manager, employee, agent or representative of
Purchaser or any of its Affiliates, (B) any matter disclosed in any exhibits or
schedules to this Agreement, (C) any matter disclosed in any of the Seller Due
Diligence Materials or any other documents or materials provided by Seller to
Purchaser in writing prior to Closing, and (D) any matter disclosed by the
Inspections or in the Purchaser Due Diligence Reports. For the purposes of this
definition, the term “actual knowledge” means, with respect to any person, the
conscious awareness of such person at the time in question, and expressly
excludes any constructive, imputed or implied knowledge of such person.
“Land” has the meaning set forth in Section 2.1.1.


5
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





“Liability” means any liability, obligation, damage, loss, diminution in value,
cost or expense of any kind or nature whatsoever, whether accrued or unaccrued,
actual or contingent, known or unknown, foreseen or unforeseen.
“Licenses and Permits” has the meaning set forth in Section 2.1.11.
“Liquor License Permittee” means CCA Hospitality, Inc., a Texas corporation,
being the holder of the Liquor Licenses for the Hotel.
“Liquor Licenses” has the meaning set forth in Section 8.3.
“Material Casualty” has the meaning set forth in Section 14.1.1.
“Material Condemnation” has the meaning set forth in Section 14.2.1.
“Material Contract” means any Contract (i) requiring aggregate annual payments
in excess of Twenty-Five Thousand and no/100 Dollars ($25,000.00) for any year
during the term of such Contract after the Closing, or (ii) that is not
terminable upon 30 days’ (or less) notice without payment of any fee, penalty or
premium.
“MEP Contract” means the proposal from Trane Building Services, Proposal ID No.
1843908, dated December 15, 2015 relating to the Property, a copy of which is
located in the Data Room Web Site.
“MEP Work” means the work being performed at the Property pursuant to the MEP
Contract.
“Mutual Closing Condition Failure” means a failure of a Mutual Closing
Condition.
“Mutual Closing Conditions” has the meaning set forth in Section 9.1.1.
“New Manager” means the management company that Purchaser engages to operate the
Hotel, if any, after Closing, which may be the Existing Manager.
“New Title and Survey Election Notice” has the meaning set forth in
Section 5.3.3.
“New Title and Survey Objection Notice” has the meaning set forth in
Section 5.3.3.
“New Title and Survey Response Notice” has the meaning set forth in
Section 5.3.3.
“New Title Exception” has the meaning set forth in Section 5.3.3.
“Notice” has the meaning set forth in Section 16.1.1.
“Operating Agreements” has the meaning set forth in Section 2.1.10.
“Ordinary Course of Business” means the ordinary course of business consistent
with Seller’s past custom and practice for the Business, taking into account the
facts and circumstances in existence from time to time.


6
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





“Permitted Exceptions” has the meaning set forth in Section 5.3.2.
“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.
“Personal Property” means the Property other than the Real Property.
“Personal Property Sales Taxes” has the meaning in Section 11.4.2.
“Plans and Specifications” has the meaning set forth in Section 2.1.14.
“Post-Closing Employee Obligations” has the meaning provided in Section 8.4.3.
“Post-Execution Disclosure” has the meaning set forth in Section 16.14.
“Pre-Closing Employee Obligations” has the meaning provided in Section 8.4.2.
“Property” has the meaning set forth in Section 2.1.
“Proprietary Marks” has the meaning set forth in Section 2.2.2.
“Proprietary Property” has the meaning set forth in Section 2.2.2.
“Prorations” has the meaning set forth in Section 11.2.
“Purchase Price” has the meaning set forth in Section 3.1.
“Purchased Accounts Receivable” has the meaning set forth in Section 2.1.17.
“Purchaser Closing Condition Failure” has the meaning set forth in Section 13.2.
“Purchaser Closing Conditions” has the meaning set forth in Section 9.2.1.
“Purchaser Closing Deliveries” has the meaning set forth in Section 10.3.2.
“Purchaser Closing Documents” has the meaning set forth in Section 7.2.2.
“Purchaser Cure Period” has the meaning set forth in Section 13.4.
“Purchaser Default” has the meaning set forth in Section 13.3.
“Purchaser Due Diligence Reports” has the meaning set forth in Section 4.1.4.
“Purchaser Indemnitees” means Purchaser and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers and employees, and the successors, permitted assigns, heirs and
devisees of each of the foregoing.


7
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





“Purchaser’s Inspectors” has the meaning set forth in Section 4.1.2.
“Purchaser’s New Title Deadline” has the meaning set forth in Section 5.3.3.
Radisson” means Radisson Hotels International, Inc., a Delaware corporation.
“Radisson Entity” means Radisson or any of its respective Affiliates.
“Radisson Franchise Agreement” means that certain License Agreement dated
December 26, 2012 by and between Radisson and Seller.
“Real Property” has the meaning set forth in Section 2.1.2.
“Restaurant Management Agreement” means that certain Restaurant Management
Agreement dated April 24, 2015 by and between Seller, Existing Manager and
Liquor License Permittee.
“Retail Merchandise” has the meaning set forth in Section 2.1.7.
“Retained Liabilities” has the meaning set forth in Section 2.4.
“Section 5.3.1(2) Exception” is defined in Section 5.3.1.
“Seller Closing Condition Failure” means a failure of a Seller Closing
Condition.
“Seller Closing Conditions” has the meaning set forth in Section 9.3.1.
“Seller Closing Deliveries” has the meaning set forth in Section 10.3.1.
“Seller Closing Documents” has the meaning set forth in Section 7.1.2.
“Seller Cure Period” has the meaning set forth in Section 13.2.
“Seller Default” has the meaning set forth in Section 13.1.
“Seller Due Diligence Materials” has the meaning set forth in Section 4.1.3(a).
“Seller Indemnitees” means Seller, Radisson, the Existing Manager, Guarantor and
their respective Affiliates, and each of their respective shareholders (other
than with respect to any public company), members, partners, trustees,
beneficiaries, directors, officers and employees, and the successors, permitted
assigns, heirs and devisees of each of the foregoing.
“Seller’s New Title and Survey Election Period” has the meaning set forth in
Section 5.3.3.
“Seller’s Possession” means in the physical possession of any officer or
employee of Seller who has primary responsibility for the oversight of the
Property on behalf of the Seller; provided, however, that any reference in this
Agreement to Seller’s Possession of any documents or materials expressly
excludes the possession of any such documents or materials that (i) are legally
privileged


8
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





or constitute attorney work product, (ii) are subject to a confidentiality
agreement or to Applicable Law prohibiting their disclosure by Seller, or (iii)
constitute confidential internal assessments, reports, studies, memoranda, notes
or other correspondence prepared by or on behalf of any officer or employee of
Seller. “Seller’s Possession” expressly excludes materials held by Radisson or
Radisson Entities that have not been provided to Seller.
“Starbucks” means Starbucks Corporation, a Washington corporation.
“Starbucks License Agreement” means that certain Master Licensing Agreement
dated August 17, 2015 by and between Starbucks and Seller.
“Supplies” has the meaning set forth in Section 2.1.4.
“Survey” has the meaning set forth in Section 5.2.
“Survival Period” has the meaning set forth in Section 15.1.1.
“Tax Free Exchange” has the meaning set forth in Section 3.5.
“Taxes” means any federal, state, county, city, local or foreign, real property,
personal property, sales, use, room, occupancy, ad valorem or similar taxes,
assessments, levies, charges or fees imposed by any Governmental Authority on
Seller with respect to the Property or the Business, including, without
limitation, any interest, penalty or fine with respect thereto, but expressly
excluding any (i) federal, state, county, city, local or foreign income, capital
gain, gross receipts, capital stock, franchise, profits, estate, gift or
generation skipping tax, or (ii) transfer, documentary stamp, recording or
similar tax, levy, charge or fee incurred with respect to the transaction
described in this Agreement.
“Temporary Starbucks Agreements” has the meaning set forth in Section 8.3.3.
“Tenant Leases” has the meaning set forth in Section 2.1.8.
“Third‑Party Claim” means, with respect to the Person in question, any claim,
demand, lawsuit, arbitration or other legal or administrative action or
proceeding against the Person in question by any other Person that is not an
Affiliate of the Person in question.
“Title Commitment” has the meaning set forth in Section 5.1.
“Title Company” means Fidelity National Title Insurance Company (together with
any co-insurers or underwriters as Purchaser may select in its sole discretion).
“Title Policy” has the meaning set forth in Section 5.4.
“Trade Payables” has the meaning set forth in Section 11.2.10.
“Unpermitted Exceptions” has the meaning set forth in Section 5.3.1.


9
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





“WARN Act” means the Worker’s Adjustment and Retraining Notification Act, 29
U.S.C. §2101, et seq., as well as the rules and regulations thereto, set forth
in 20 CFR 639, et seq., and any similar state and local laws, as amended from
time to time, and any regulations, rules and guidance issued pursuant thereto.
“Warranties” has the meaning set forth in Section 2.1.15.

ARTICLE II
THE PROPERTY AND LIABILITIES

2.1    Description of the Property. Subject to the terms set forth in this
Agreement, at the Closing, Seller shall sell, convey, transfer, assign and
deliver to Purchaser, and Purchaser shall purchase and accept from Seller, all
right, title and interest of Seller in and to the property and assets set forth
in this Section 2.1, but expressly excluding the Excluded Property
(collectively, the “Property”):
2.1.1.    Land. The land described in Schedule 2.1.1, together with all
appurtenant easements, hereditaments and appurtenances thereunto and any other
rights and interests appurtenant thereto (the “Land”);
2.1.2.    Improvements. All buildings, structures and other improvements located
on or affixed to the Land and all fixtures on the Land which constitute real
property under Applicable Law (collectively, the “Improvements”; the Land and
the Improvements are referred to collectively herein as the “Real Property”);
2.1.3.    FF&E. All fixtures (other than those which constitute Improvements),
furniture, furnishings, equipment, machinery, tools, vehicles, appliances, art
work and other items of tangible personal property which are located at the
Hotel and used primarily in the Business, or ordered for future use at the Hotel
as of the Closing other than the Supplies, IT Systems, F&B, Retail Merchandise,
Books and Records and Plans and Specifications (the “FF&E”);
2.1.4.    Supplies. All china, glassware and silverware, linens, uniforms,
engineering, maintenance, cleaning and housekeeping supplies, matches and
ashtrays, soap and other toiletries, stationery, menus, directories and other
printed materials, and all other similar supplies and materials, which are
located at the Hotel or ordered for future use at the Hotel as of the Closing
(the “Supplies”);
2.1.5.    IT Systems. All computer hardware, telecommunications and information
technology systems located at the Hotel, and all computer software used at the
Hotel (subject to the terms of the applicable license agreement), to the extent
the same are transferable, at no cost to Seller, or if any consent is necessary
to effectuate such a transfer, Seller shall reasonably cooperate at no liability
to Seller in obtaining such consent at Purchaser’s sole cost and expense, but
expressly excluding the Excluded IT Systems (the “IT Systems”);
2.1.6.    Food and Beverage. All food and beverages (alcoholic and
non-alcoholic) which are located at the Hotel (whether opened or unopened), or
ordered for future use at the Hotel as of the Closing, including, without
limitation, all food and beverages located in the guest rooms, but


10
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





expressly excluding any alcoholic beverages to the extent the sale or transfer
of the same is not permitted under Applicable Law (the “F&B”);
2.1.7.    Retail Merchandise. All merchandise located at the Hotel and held for
sale to guests and customers of the Hotel, or ordered for future sale at the
Hotel as of the Closing, including, without limitation, the inventory held for
sale in any gift shop, or newsstand operated by Seller or any Affiliate of
Seller at the Hotel, but expressly excluding the F&B (the “Retail Merchandise”);
2.1.8.    Tenant Leases. All leases, licenses, concessions and similar
agreements, together with all amendments thereof and supplements thereto, (as
well as Seller’s interest, if any, in any subleases) granting to any other
Person the right to use or occupy any portion of the Real Property, other than
the Bookings, together with all security deposits held by the Seller thereunder
as of Closing, to the extent the same and such security deposits are
transferable, at no cost to Seller (or, if any consent is necessary to
effectuate such a transfer, Seller shall reasonably cooperate at no liability to
Seller in obtaining such consent at Purchaser’s sole cost and expense) (the
“Tenant Leases”);
2.1.9.    Equipment Leases. All leases and purchase money security agreements,
together with all amendments thereof and supplements thereto, for any equipment,
machinery, vehicles, furniture or other personal property located at the Hotel
which are held by Seller or by an Affiliate of Seller and used primarily in the
Business, together with all deposits made by Seller thereunder, to the extent
the same and such deposits are transferable, at no cost to Seller (or, if any
consent is necessary to effectuate such a transfer, Seller shall reasonably
cooperate at no liability to Seller in obtaining such consent at Purchaser’s
sole cost and expense) (the “Equipment Leases”);
2.1.10.    Operating Agreements. All maintenance, service and supply contracts,
booking and reservation agreements, credit card service agreements, and all
other similar agreements, together with all amendments thereof and supplements
thereto, for goods or services which are held by Seller or by an Affiliate of
Seller in connection with the Business, other than the Tenant Leases, Equipment
Leases, and Licenses and Permits, together with all deposits made or held by the
Seller thereunder, to the extent the same and such deposits are transferable, at
no cost to Seller (or, if any consent is necessary to effectuate such a
transfer, Seller shall reasonably cooperate at no liability to Seller in
obtaining such consent at Purchaser’s sole cost and expense) (the “Operating
Agreements”);
2.1.11.    Licenses and Permits. All licenses, permits, consents,
authorizations, approvals, registrations and certificates issued by any
Governmental Authority which are held by Seller or by an Affiliate of Seller
with respect to the Hotel, including, without limitation, the construction, use
or occupancy of the Hotel or the Business, together with any deposits made by
Seller thereunder, to the maximum extent the same and such deposits are
transferable, at no cost to Seller (or, if any consent is necessary to
effectuate such a transfer, Seller shall reasonably cooperate at no liability to
Seller in obtaining such consent at Purchaser’s sole cost and expense) (the
“Licenses and Permits”);
2.1.12.    Intellectual Property. All trademarks, trade names, service marks and
other intellectual property rights relating to the Property or the Business (the
“Intellectual Property”);


11
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





2.1.13.    Books and Records. All books and records, to the extent in the
possession of Seller, located at the Hotel which relate exclusively to the Hotel
or the Business, which shall include copies of any financial statements for the
Hotel and Hotel Guest Information, other than that which Seller is prohibited
from transferring to Purchaser pursuant to the Radisson Franchise Agreement,
Existing Management Agreement, or Applicable Law, but expressly excluding (a)
all Hotel Guest Data, and (b) all documents and other materials which (i) are
legally privileged or constitute attorney work product, (ii) are subject to a
confidentiality agreement or to Applicable Law prohibiting their disclosure by
Seller, or any Radisson Entity, or (iii) constitute internal assessments,
reports, studies, memoranda, notes or other correspondence, including, without
limitation, all (A) internal financial analyses, appraisals, tax returns,
financial statements, (B) corporate or other entity governance records, (C)
those portions of Employee personnel files which Seller is not legally entitled
or authorized to transfer or disclose, and (D) any work papers, memoranda,
analysis, correspondence and similar documents and materials prepared by or for
Seller in connection with the transaction described in this Agreement (the
“Books and Records”);
2.1.14.    Plans and Specifications. All plans and specifications, blue prints,
architectural plans, engineering diagrams and similar items located at the Hotel
or in Seller’s Possession which relate exclusively to the Hotel, to the extent
the same are transferable, at no cost to Seller, (or, if any consent is
necessary to effectuate such a transfer, Seller shall reasonably cooperate at no
liability to Seller in obtaining such consent at Purchaser’s sole cost and
expense) (the “Plans and Specifications”);
2.1.15.    Warranties. All warranties and guaranties held by Seller with respect
to any Improvements or Personal Property, to the extent the same are
transferable, at no cost to Seller, (or, if any consent is necessary to
effectuate such a transfer, Seller shall reasonably cooperate at no liability to
Seller in obtaining such consent at Purchaser’s sole cost and expense) (the
“Warranties”);
2.1.16.    Bookings. All bookings and reservations for guest, conference and
banquet rooms or other facilities at the Hotel as of the Closing, together with
all deposits held by Seller as of Closing with respect thereto (the “Bookings”);
2.1.17.    Certain Accounts Receivable. All Accounts Receivable included in the
Guest Ledger as set forth in Section 11.3.1 (collectively, the “Purchased
Accounts Receivable”);
2.1.18.    Condemnation/Casualty Proceeds. All awards, compensation or proceeds
payable in respect of a Condemnation or Casualty but only to the extent assigned
to Purchaser pursuant to Article XIV;
2.1.19.    Starbucks License Agreement. The Starbucks License Agreement, if
Purchaser assumes it at Closing in accordance with Section 8.3.3;
2.1.20.    The Restaurant Management Agreement. The Restaurant Management
Agreement, if Purchaser assumes it at Closing in accordance with Section 8.2.5;
and
2.1.21.    The Existing Management Agreement. The Existing Management Agreement,
if Purchaser assumes it at Closing in accordance with Section 8.2.3.


12
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------






2.2    Excluded Property. Notwithstanding anything to the contrary in this
Agreement, the property, assets, rights and interests set forth in this
Section 2.2 (the “Excluded Property”) shall not be transferred, assigned or
conveyed to Purchaser, and are excluded from the Property:
2.2.1.    Cash. Except for deposits expressly included in Section 2.1, all cash
on hand or on deposit in any house bank, operating account or other account or
reserve maintained in connection with the Business;
2.2.2.    Proprietary Property. All (i) trademarks, trade names, service marks,
symbols, logos and other intellectual property rights held by any Radisson
Entity or the Existing Manager or any portion of Intellectual Property
containing the name of Seller or Forestar (the “Proprietary Marks”); (ii) signs
and other fixtures and personal property at the Hotel which bear any of the
Proprietary Marks; (iii) internal management, operational, employee and similar
manuals, handbooks and publications of a Radisson Entity, the Existing Manager,
Seller or Forestar; and (iv) Radisson Entity, the Existing Manager, Seller and
Forestar’s centralized systems and programs used in connection with the
Business, including, without limitation, the (A) sales and marketing, and
(B) purchasing systems and programs (collectively, “Proprietary Property”);
2.2.3.    Intentionally Deleted.
2.2.4.    Third‑Party Property. Any fixtures, personal property or intellectual
property owned by (i) the lessor under any Equipment Leases, (ii) the supplier,
vendor, licensor or other party under any Operating Agreements, or Licenses and
Permits, (iii) the tenant under any Tenant Leases, (iv) any Employees, and (v)
any guests or customers of the Hotel;
2.2.5.    Hotel Guest Information and Data. Any Hotel Guest Information that
Seller is prohibited from transferring to Purchaser pursuant to the Radisson
Franchise Agreement, Existing Management Agreement, or Applicable Law and all
Hotel Guest Data;
2.2.6.    Excluded IT Systems. Any computer software not owned by Seller (the
“Excluded IT Systems”), including, without limitation, any software to which
Seller has a nontransferable license, which Seller shall have the right to
remove from the Hotel at or prior to Closing to the extent that a transfer of
such software was not effectuated to Purchaser under Section 2.1.
2.2.7.    Starbucks License Agreement. The Starbucks License Agreement, if it is
terminated at Closing in accordance with Section 8.3.3;
2.2.8.    The Existing Management Agreement. The Existing Management Agreement,
if it is terminated at closing in accordance with Section 8.3.3;
2.2.9.    The Radisson Franchise Agreement. The Radisson Franchise Agreement,
which shall be terminated by Seller at Closing at Purchaser’s cost and expense;
2.2.10.    Forestar Rights. Rights under all contracts between Seller, on the
one hand, and Forestar (USA) Real Estate Group Inc. or any affiliate, subsidiary
or related party of Forestar


13
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





(collectively “Forestar”), on the other hand, all warranties and guaranties
provided by Forestar, the name “Forestar” and all variants thereof and any logo
or emblem embodying such name; and
2.2.11.    The Restaurant Management Agreement. The Restaurant Management
Agreement, if it is terminated at Closing in accordance with Section 8.2.5.

2.3    Assumed Liabilities. At Closing, Purchaser shall assume all Liabilities
arising from, relating to or in connection with the Property or the Hotel that
(i) arise at and after Closing or (ii) arise before or after Closing, to the
extent that Purchaser has received a credit for such Liabilities under Section
11.2, but expressly excluding the Retained Liabilities (the “Assumed
Liabilities”). The Parties’ rights and obligations under this Section 2.3 shall
survive the Closing.

2.4    Retained Liabilities. At Closing, Seller shall retain all Liabilities
arising from, relating to or in connection with the Property or the Hotel that
arise out of or otherwise relate to Seller’s period of ownership, but expressly
excluding the Assumed Liabilities (the “Retained Liabilities”), but expressly
excluding any Section 5.3.1(2) Exceptions. Without limitation the generality of
the foregoing, the Retained Liabilities shall expressly include any Liabilities
(for Taxes or otherwise) relating to Seller’s period of ownership that result
from adjudication (pursuant to a final, non-appealable judgment by a court of
competent jurisdiction) of the claims made by The City of Austin under Cause No.
D-1-GN-15-003492 or other causes of actions related thereto. The Parties’ rights
and obligations under this Section 2.4 shall survive the Closing.

ARTICLE III
PURCHASE PRICE

3.1    Purchase Price. The purchase price for the Property is $130,000,000 (the
“Purchase Price”), which shall be adjusted at Closing for the Prorations
pursuant to Section 11.2, the Accounts Receivable pursuant to Section 11.3, and
as otherwise expressly provided in this Agreement.

3.2    Earnest Money.
3.2.1.    Deposit of Earnest Money. Purchaser shall deposit with Escrow Agent
the amount of $5,000,000 (the “Deposit”) by 5:00 pm EST on the day that is one
(1) Business Day after the execution and delivery of this Agreement by the
Parties. If Purchaser does not make the Deposit by said time, Seller, at its
option, may terminate this Agreement by providing written notice to Purchaser
delivered to Purchaser before Purchaser’s deposit of the Deposit. The Deposit
shall be held by Escrow Agent in escrow as Earnest Money under this Agreement
pursuant to the escrow agreement in the form attached hereto as Exhibit A, to be
entered into among Seller, Purchaser and Escrow Agent (the “Earnest Money Escrow
Agreement”).
3.2.2.    Investment of Earnest Money. The Deposit shall be invested in
accordance with the Earnest Money Escrow Agreement upon Purchaser’s delivery of
the Deposit.
3.2.3.    Disbursement of Earnest Money to Seller. At Closing, Purchaser and
Seller shall direct Escrow Agent to disburse the Earnest Money to Seller, and
Purchaser shall receive a credit against the Purchase Price in the amount of the
Earnest Money, less the Independent Consideration,


14
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





disbursed to Seller. If this Agreement is terminated for any reason and
Purchaser is not specifically entitled to a refund of the Earnest Money under an
express provision of this Agreement, Seller shall direct Escrow Agent to
disburse the Earnest Money to Seller no later than two (2) Business Days after
such termination, subject to the terms of the Earnest Money Escrow Agreement.
This Section 3.2.3 shall survive the termination of this Agreement.
3.2.4.    Refund of Earnest Money to Purchaser. If this Agreement is terminated
and Purchaser is specifically entitled to a refund of the Earnest Money pursuant
to an express provision of this Agreement, then Escrow Agent shall disburse the
Earnest Money to Purchaser less the Independent Consideration, subject to the
terms of the Earnest Money Escrow Agreement. This Section 3.2.4 shall survive
the termination of this Agreement.
3.2.5.    Independent Consideration. The amount of One Hundred and no/100
Dollars ($100.00) out of the Earnest Money shall be independent consideration
(the “Independent Consideration”) for Purchaser’s right to terminate this
Agreement pursuant to Section 4.1.1 and for Seller’s execution, delivery and
performance of this Agreement, the sufficiency of which is hereby acknowledged
by Seller. The Independent Consideration is in addition to, and independent of,
any other consideration or payment provided in this Agreement, is
non-refundable, and shall be retained by Seller notwithstanding any other
provision of this Agreement.

3.3    Payment of Purchase Price. At Closing, Purchaser shall pay to Seller the
Purchase Price (as adjusted pursuant to Section 3.1), less the Earnest Money
disbursed to Seller, by wire transfer or other method of immediately available
U.S. federal funds. If Seller receives the Purchase Price from Purchaser after 4
p.m. (Central Standard Time) and is unable to reinvest such funds on the Closing
Date, then as a condition to the completion of the Closing, Purchaser shall pay
interest on the amount of such funds from and including the Closing Date until
(but not including) the next Business Day at the “prime rate” charged by
Seller’s bank.

3.4    Allocation of Purchase Price. The Parties will use good faith efforts to
agree upon a Purchase Price allocation among the Real Property and the Personal
Property prior to Closing. If the Parties can agree upon a Purchase Price
allocation, such allocation will be deemed to represent an arm’s length
agreement based on the Parties’ best judgment as to the fair market value of the
Hotel and the Real Property and the Personal Property comprising the Hotel,
respectively. In such event, the Parties shall file all federal, state and local
tax returns and related tax documents consistent with such agreed allocation. If
the Parties fail to agree upon a Purchase Price allocation, each Party shall be
free to allocate the Purchase Price in any manner as they reasonably deem
appropriate and each party shall bear the risk of any losses and/or tax
liabilities arising in connection therewith. This Section 3.4 shall survive the
Closing.

3.5    Like‑Kind Exchange. Notwithstanding anything to the contrary in this
Agreement, Purchaser acknowledges and agrees that Seller shall have the right at
Closing, in lieu of receiving the Purchase Price for the sale of the Property,
to exchange the Property in a transaction intended to qualify as a tax‑free
exchange under Section 1031 of the Code (the “Tax‑Free Exchange”). If Seller
elects to effect a Tax‑Free Exchange pursuant to this Section 3.5, Seller shall
provide written notice to Purchaser at least five (5) Business Days prior to
Closing, in which case Seller shall enter into an exchange agreement and other
exchange documents with a “qualified intermediary” (as


15
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





defined in Treas. Reg. § 1.1031(k)‑1(g)(4) of the Code) (the “Exchange Party”),
pursuant to which Seller shall assign all of their right, title and interest
(but not their liabilities or obligations) under this Agreement to the Exchange
Party. Purchaser shall execute and deliver such documents as may be reasonably
required to complete the transactions contemplated by the Tax‑Free Exchange
which are in form and substance reasonably acceptable to Purchaser, and
otherwise cooperate with Seller in all reasonable respects to effect the
Tax‑Free Exchange. Purchaser agrees that if Seller elects to effect a Tax‑Free
Exchange pursuant to this Section 3.5, at Closing, Purchaser shall pay the
Purchase Price to the Exchange Party and direct Escrow Agent to disburse the
Earnest Money, less the Independent Consideration, to the Exchange Party.
Notwithstanding the foregoing in this Section 3.5, the Tax‑Free Exchange shall
not diminish Purchaser’s rights, nor increase Purchaser’s liabilities or
obligations, under this Agreement. SELLER SHALL PAY FOR ALL FEES, COSTS AND
EXPENSES IN CONNECTION WITH THE TAX‑FREE EXCHANGE, AND SHALL INDEMNIFY AND HOLD
HARMLESS THE PURCHASER INDEMNITEES IN ACCORDANCE WITH ARTICLE XV FROM AND
AGAINST ANY INDEMNIFICATION LOSS INCURRED BY ANY PURCHASER INDEMNITEE ARISING
FROM OR IN CONNECTION WITH PURCHASER’S COOPERATING WITH SELLER’S TAX FREE
EXCHANGE.

ARTICLE IV
DUE DILIGENCE

4.1    Due Diligence.
4.1.1.    Due Diligence. Purchaser acknowledges that prior to the Effective
Date, Purchaser had the opportunity to perform its due diligence review of the
Property and all matters related thereto which Purchaser deems advisable,
including, without limitation, any engineering, environmental, financial,
operational and legal compliance matters relating to the Property and that
Purchaser is satisfied with the results of its due diligence review of the
Property.
4.1.2.    Due Diligence Inspections. Purchaser shall have the right to perform
such additional examinations, tests, investigations and studies of the Property
(the “Inspections”) as Purchaser reasonably deems advisable until the Closing
Date, in accordance with this Section 4.1.2. Purchaser may conduct the
Inspections with its officers, employees, contractors, consultants, agents or
representatives (“Purchaser’s Inspectors”); provided, however, that Purchaser
shall cause the Purchaser’s Inspectors to comply with the provisions of
Section 8.1. Seller shall provide reasonable access to the Property for
Purchaser’s Inspectors to perform the Inspections; provided, however, that (i)
Purchaser shall provide Seller with at least one (1) Business Day’s prior notice
of each of the Inspections; (ii) at Seller’s election, Purchaser’s Inspectors
shall be accompanied by an employee, agent or representative of Seller; (iii)
the Inspections shall be conducted by Purchaser’s Inspectors on a Business Day
between 10:00 a.m. and 5:00 p.m. (local time), or as otherwise agreed by Seller;
(iv) Purchaser’s Inspectors shall not perform any drilling, coring or other
invasive testing, without Seller’s prior written consent, which may be withheld
or conditioned in Seller’s sole discretion; (v) Purchaser’s right to perform the
Inspections shall be subject to the rights of tenants, guests and customers at
the Hotel; and (vi) the Inspections shall not unreasonably interfere with the
Business, and Purchaser’s Inspectors shall comply with Seller’s reasonable
requests with respect


16
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





to the Inspections to minimize such interference. Notwithstanding Purchaser’s
right to conduct Inspections from the Effective Date until the Closing Date,
Purchaser shall have no right to terminate this Agreement based on such
Inspections.
4.1.3.    Seller’s Due Diligence Materials.
(a)    Purchaser acknowledges its receipt of the due diligence materials set
forth in the secure web site located at
https://dox.eastdilsecured.com/Portal/property established by Seller (the “Data
Room Web Site”) and those materials listed on Schedule 4.1.3(a) attached hereto.
Seller shall provide to Purchaser promptly upon request by Purchaser, or make
available to Purchaser in the Data Room Website or at the Hotel (with notice to
Purchaser regarding the availability of such materials), for review and copying
by Purchaser, all due diligence materials in Seller’s Possession relating to the
Property which are reasonably requested by Purchaser, but excluding: (i)
confidential internal assessments, reports, studies, memoranda, notes or other
correspondence prepared by or on behalf of any officer or employee of Seller,
(ii) loan files pertaining to mortgage financing obtained or considered for the
Property by Seller or its agents, advisors, and contractors, (iii) confidential
personnel files (except for a salary history of the existing on-site personnel)
related to present and past employees of Existing Manager, (v) privileged
attorney-client communications, (vi) attorney work product, (viii) materials
subject to a confidentiality agreement or to Applicable Law prohibiting their
disclosure, or (ix) any other materials of Seller, Existing Manager or Forestar
that are of a proprietary or confidential nature relating to the business or the
assets of either party or any of their respective affiliates or related
companies. Purchaser agrees to acknowledge in writing, upon Seller’s request,
the receipt of any due diligence documents or materials delivered to Purchaser.
(All documents and materials provided by Seller to Purchaser pursuant to or in
anticipation of this Agreement (including, without limitation, any and all
documents and materials set forth on the Data Room Web Site), together with any
copies or reproductions of such documents or materials, or are referred to
collectively herein as the “Seller Due Diligence Materials”.)
(b)    If this Agreement is terminated, Purchaser shall promptly (A) return all
original Seller Due Diligence Materials provided to Purchaser, and at Seller’s
request, destroy all other Seller Due Diligence Materials, (B) use commercially
reasonable efforts to cause all Persons to whom Purchaser has provided any
Seller Due Diligence Materials to return any original Seller Due Diligence
Materials to Purchaser, and, if requested by Seller, destroy all other Seller
Due Diligence Materials, and (C) certify to Seller that all original Seller Due
Diligence Materials in Purchaser’s possession have been returned to Seller and
all other Seller Due Diligence Materials have been destroyed (if so requested by
Seller). This Section 4.1.3(b) shall survive the termination of this Agreement.
4.1.4.    Purchaser’s Due Diligence Reports. At Seller’s request, Purchaser
shall provide a copy to Seller, without any representation or warranty related
thereto, of all studies, reports and assessments prepared by any Person for or
on behalf of Purchaser (except to the extent the same (i) are legally privileged
or constitute attorney work product, (ii) are subject to a confidentiality
agreement or to Applicable Law prohibiting their disclosure by Purchaser, or
(iii) constitute confidential internal assessments, reports, studies, memoranda,
notes or other correspondence prepared by or on behalf of any officer or
employee of Purchaser) in connection with the Inspections


17
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





(the “Purchaser Due Diligence Reports”). Notwithstanding the foregoing, the
extent of the Inspections to be conducted and the Purchaser Due Diligence
Reports to be prepared in connection with the transactions contemplated by this
Agreement shall be in the sole discretion of Purchaser, and Purchaser shall be
under no obligation to complete or cause the completion of any such Inspections
or Purchaser Due Diligence Reports, whether or not this Agreement is terminated
prior to Closing. If requested by Seller, Purchaser shall request a reliance
letter in favor of Seller from the Person who prepared such Purchaser Due
Diligence Reports; provided that Seller must pay for any fees, costs or expenses
charged by such Person for such reliance letter. This Section 4.1.4 shall
survive the termination of this Agreement.
4.1.5.    Release and Indemnification. PURCHASER (FOR ITSELF AND ALL PURCHASER
INDEMNITEES) HEREBY RELEASES THE SELLER INDEMNITEES FOR ANY INDEMNIFICATION LOSS
INCURRED BY ANY PURCHASER INDEMNITEE ARISING FROM OR IN CONNECTION WITH THE
PERFORMANCE OF PURCHASER’S INSPECTIONS (INCLUDING, WITHOUT LIMITATION, ANY LIENS
PLACED ON THE PROPERTY OR ANY OTHER PROPERTY OWNED BY A PERSON OTHER THAN
PURCHASER, AS A RESULT OF SUCH INSPECTIONS), EXCEPT TO THE EXTENT RESULTING
SOLELY FROM ANY SELLER INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AND
PROVIDED THAT SUCH RELEASE SHALL NOT APPLY TO ANY INDEMNIFICATION OBLIGATION OF
SELLER TO THE EXTENT RESULTING FROM A BREACH OF SELLER’S REPRESENTATIONS OR
WARRANTIES SET FORTH IN SECTION 7.1. PURCHASER SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS THE SELLER INDEMNITEES IN ACCORDANCE WITH ARTICLE XV FROM AND AGAINST
ANY INDEMNIFICATION LOSS INCURRED BY ANY SELLER INDEMNITEE ARISING FROM OR IN
CONNECTION WITH THE PERFORMANCE OF THE INSPECTIONS, EXCEPT TO THE EXTENT
RESULTING SOLELY FROM ANY SELLER INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. NOTWITHSTANDING THE FOREGOING, PURCHASER SHALL HAVE NO
INDEMNIFICATION OBLIGATION WITH RESPECT TO THE MERE DISCOVERY OR DISCLOSURE (IF
REQUIRED BY ANY APPLICABLE LAW) OF A PRE-EXISTING CONDITION (INCLUDING WITHOUT
LIMITATION, ENVIRONMENTAL LIABILITIES RESULTING FROM ANY SUCH PRE-EXISTING
CONDITION) AT THE PROPERTY BY PURCHASER. AT SELLER’S REQUEST, PURCHASER, AT ITS
COST AND EXPENSE, SHALL REPAIR ANY PHYSICAL DAMAGE TO THE PROPERTY OR ANY OTHER
PROPERTY OWNED BY A PERSON OTHER THAN PURCHASER ARISING FROM OR IN CONNECTION
WITH THE INSPECTIONS, AND RESTORE THE PROPERTY OR SUCH OTHER THIRD‑PARTY
PROPERTY TO THE SAME CONDITION AS EXISTED PRIOR TO SUCH INSPECTIONS, OR REPLACE
THE PROPERTY OR SUCH THIRD‑PARTY PROPERTY WITH PROPERTY OF THE SAME QUANTITY AND
QUALITY. THIS SECTION 4.1.5 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.
4.1.6.    Insurance. Prior to commencing any Inspections, Purchaser shall
provide to Seller a certificate of insurance, in form and substance reasonably
satisfactory to Seller, evidencing that Purchaser maintains (i) commercial
general liability insurance in an amount no less than Two Million


18
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





and no/100 Dollars ($2,000,000.00), with an insurance company with a Best’s
rating of no less than A/VIII, insuring Purchaser against its indemnification
obligations under Section 4.1.5, and naming Seller, Existing Manager and such
other Persons designated by Seller as an additional insured thereunder, and (ii)
worker’s compensation insurance in amount, form and substance required under
Applicable Law. Purchaser’s maintenance of such insurance policies shall not
release or limit Purchaser’s indemnification obligations under Section 4.1.5.

ARTICLE V
TITLE TO THE PROPERTY

5.1    Title Commitment. Purchaser acknowledges that prior to the Effective
Date, Purchaser received from the Title Company a current title insurance
commitment issued by or through the Title Company committing to insure
Purchaser’s title to the Property (the “Title Commitment”), along with copies of
the title exceptions and underlying documents set forth in the Title Commitment,
tax certificates relating to the Property, and any other recorded instruments
that affect Seller’s title to the Property.

5.2    Survey. Purchaser acknowledges that prior to the Effective Date Seller
provided Purchaser a new ALTA (or substantially equivalent Texas form) as-built
survey of the Property prepared by a surveyor licensed in the State in which the
Property is located, certified to Seller (the “Survey”). After the Effective
Date, Purchaser shall order a visual update to the Survey and cause the Survey
to be certified to Purchaser and Title Company.  Any matters disclosed by the
update shall be addressed as set forth in Section 5.3.3.



5.3    Exceptions to Title.
5.3.1.    Unpermitted Exceptions. Seller shall not be required to respond to,
bring any action or institute any proceeding, or to otherwise incur any costs or
expenses in order to attempt to eliminate any Purchaser title and survey
objections, except that Seller shall, on or prior to the Closing, be required to
remove, by payment, bonding or otherwise, the following items (the “Unpermitted
Exceptions”): (i) any mortgage or other lien granted, assumed or taken “subject
to” by Seller which secures indebtedness for borrowed money; (ii) any title
encumbrances which have been voluntarily recorded by Seller or otherwise placed
by Seller or consented by Seller to be placed against the Property on or
following the date hereof; (iii) all mechanics’ and materialmen’s liens arising
from work performed by or on behalf of Seller; (iv) all judgment and tax liens
against Seller; and (v) other liens from Governmental Authorities for actions
taken by Seller that Seller was required to take, but failed to do so,
regardless of the nature thereof, which are in liquidated amounts and may be
satisfied by the payment of money (including the preparation or filing of
appropriate release or satisfaction instruments in connection therewith),
provided, that, (1) Seller shall not be obligated to remove any items set forth
in clause (v) to the extent the cost of removing the same would exceed One
Million and 00/100 Dollars ($1,000,000.00) in the aggregate (it being agreed
that Seller shall be obligated to remove exceptions up to $1,000,000 in the
aggregate), and (2) with respect to items in clause (v) that are in excess of
$1,000,000, at Purchaser’s election in its sole and absolute discretion,
Purchaser shall be entitled to a credit against the Purchase Price up to
$1,000,000, in which event (x) such title objection (a “Section 5.3.1(2)
Exception”) shall be deemed to be, for all


19
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





purposes, a Permitted Exception, and (y) Purchaser shall close hereunder
notwithstanding the existence of same.
5.3.2.    Permitted Exceptions. The term “Permitted Exceptions” shall mean: (i)
the exceptions described on Schedule 5.3.2; (ii) items shown on the Survey;
(iii) Taxes not yet due and payable; (iv) the rights and interests of customers
and guests at the Hotel to occupy rooms on a transient license basis; (v) the
rights of tenants under the Tenant Leases, as tenants only with no options to
purchase the Property, pursuant to the Tenant Leases; and (vi) matters created
by, through or under Purchaser.
5.3.3.    Updated Title Commitments or Survey. If any update of the Title
Commitment delivered to Purchaser after the Effective Date discloses any matter
that is not a Permitted Exception and was not caused by Purchaser or any Person
on behalf of Purchaser which was not disclosed in the Title Commitment or Survey
(a “New Title Exception”), Purchaser shall give written notice thereof to Seller
promptly after the date Purchaser learns of same.  Purchaser may elect to either
(A) proceed to Closing pursuant to this Agreement and accept title to the Real
Property subject to such New Title Exception which thereafter shall be deemed to
constitute a Permitted Exception, without any credit against the Purchase Price
for such New Title Exception, or (B) request to terminate this Agreement.  If
Purchaser desires to terminate this Agreement because of such New Title
Exception, Purchaser shall provide written notice to Seller requesting such
termination and identifying the New Title Exception for which it wishes to
terminate this Agreement within the earlier of:  (i) five (5) days after
receiving such update of the Title Commitment or Survey, or (ii) the Closing
(the “New Title and Survey Objection Notice”).  If Purchaser does not provide a
New Title and Survey Objection Notice to Seller within such time period,
Purchaser shall be deemed to have elected to proceed to Closing pursuant to
clause (A) above.  If Purchaser timely provides a New Title and Survey Objection
Notice to Seller, Seller shall have no obligation to cure or respond to any New
Title Exceptions (other than Unpermitted Exceptions), unless Seller elects in
its sole discretion, by providing written notice (the “New Title and Survey
Election Notice”) to Purchaser within five (5) days after Seller’s receipt of
such New Title and Survey Objection Notice (“Seller’s New Title and Survey
Election Period”), to (i) cure the New Title Exception prior to the expiration
of Seller’s New Title and Survey Election Period, in which event such New Title
Exception shall be deemed an Unpermitted Exception, or (ii) bond over or pay off
and discharge the New Title Exception at Closing.  If Seller does not provide a
New Title and Survey Election Notice to Purchaser electing option (i) or (ii) of
the preceding sentence within the required time period, Purchaser shall have two
(2) Business Days after the expiration of Seller’s New Title and Survey Election
Period (“Purchaser’s New Title Deadline”) to elect, by providing written notice
to Seller, to terminate this Agreement, in which event the Earnest Money shall
be refunded to Purchaser, less the Independent Consideration, in accordance with
Section 3.2.4, and the Parties shall have no further rights or obligations under
this Agreement, except those which expressly survive such termination.  If
Purchaser does not provide such notice within the required time period,
Purchaser shall be deemed to have waived the New Title Exception and Purchaser
shall proceed with Closing and accept title to the Real Property subject to such
New Title Exception which thereafter shall be deemed to constitute a Permitted
Exception, without any credit against the Purchase Price. The Closing Date will
be extended, if applicable, to one (1) Business Day after Purchaser’s New Title
Deadline.


20
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------







5.3.4.    Removal of Unpermitted Exceptions. Except for the Unpermitted
Exceptions, Seller shall have no obligation to cure or remove any liens,
encumbrances or other exceptions to title disclosed in the Title Commitment, or
any survey defects shown on the Survey. Seller may cure any Unpermitted
Exception by removing such Unpermitted Exception from title or causing the Title
Company to remove or insure over such Unpermitted Exception in the Title Policy
at any time prior to or at Closing. If the Title Company does not agree to
remove or insure over any Unpermitted Exception in the Title Policy, but another
nationally recognized title insurance company is willing to issue the Title
Policy without such Unpermitted Exception in such Title Policy, then Seller
shall have the right to obtain, and Purchaser shall accept, a Title Policy from
such other title insurance company which otherwise shall satisfy the
requirements of Section 5.4, in which case the term “Title Company” shall be
deemed to refer to such other title insurance company for the Real Property
insured by such Title Policy. Any incremental cost associated with obtaining
such a Title Policy from such other title insurance company shall be borne and
paid at Closing solely by Seller, notwithstanding the provisions of
Section 11.4.
5.3.5.    Extension of the Closing Date. If Seller fails to remove or cure any
Unpermitted Exceptions prior to Closing, Seller shall have the right, but not
the obligation, to postpone the Closing one or more times for up to fifteen (15)
days in the aggregate in each case by providing written notice to Purchaser no
later than three (3) Business Days prior to the then scheduled Closing Date.

5.4    Title Policy. At Closing, Seller shall cause the Title Company to issue
an owner’s title insurance policy to Purchaser (which may be in the form of a
mark‑up of the Title Commitment) in accordance with the Title Commitment,
insuring Purchaser’s title to the Real Property as of the Closing Date, in the
amount of the Purchase Price, subject only to the Permitted Exceptions (the
“Title Policy”). The base premium for the Title Policy shall be paid by Seller
and Purchaser shall be solely responsible for any additional premiums in excess
of the base premium for any endorsements or affirmative coverages that it may
obtain in the Title Policy, as well as any premiums for mortgagee policies for
its lenders, if any.

5.5    Conveyance of the Property. At Closing, Seller shall convey (a) good and
indefeasible title to the Real Property subject only to (i) the Permitted
Exceptions, and (ii) any Unpermitted Exceptions which are cured by causing the
Title Company to remove or insure over such Unpermitted Exceptions in the Title
Policy, in accordance with Section 5.3.4, but which otherwise are not removed
from title, and (b) the Personal Property, free and clear of all financing liens
created by or assumed by Seller (except for the Equipment Leases, which will be
subject to the ownership interest of lessor thereunder).

ARTICLE VI
CONDITION OF THE PROPERTY

6.1    PROPERTY SOLD “AS IS”. PURCHASER ACKNOWLEDGES AND AGREES THAT (A) THE
PURCHASE OF THE PROPERTY SHALL BE ON AN “AS IS”, “WHERE IS”, “WITH ALL FAULTS”
BASIS, SUBJECT TO ORDINARY WEAR AND TEAR FROM THE EFFECTIVE DATE UNTIL CLOSING,
(B) SELLER HAS NO OBLIGATION TO REPAIR ANY DAMAGE


21
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





TO OR DEFECT IN THE PROPERTY, REPLACE ANY OF THE PROPERTY OR OTHERWISE REMEDY
ANY MATTER AFFECTING THE CONDITION OF THE PROPERTY, AND (C) UPON CLOSING, EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT OR CONTAINED IN ANY
SELLER CLOSING DELIVERIES, PURCHASER WILL ACCEPT THE PROPERTY SUBJECT TO ADVERSE
STRUCTURAL, DESIGN, CONSTRUCTION, ENGINEERING, MAINTENANCE, REPAIR, PHYSICAL,
ECONOMIC OR ENVIRONMENTAL CONDITIONS THAT MAY THEN EXIST OR HAVE PREVIOUSLY
EXISTED AND THAT WERE OR WERE NOT REVEALED BY PURCHASER’S INSPECTIONS AND
INVESTIGATIONS. THIS SECTION 6.1 SHALL SURVIVE THE CLOSING.

6.2    LIMITATION ON REPRESENTATIONS AND WARRANTIES. PURCHASER ACKNOWLEDGES AND
AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY
SELLER CLOSING DELIVERIES, NEITHER SELLER, RADISSON, EXISTING MANAGER OR ANY OF
THEIR AFFILIATES, NOR ANY OF THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS,
TRUSTEES, BENEFICIARIES, DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR REPRESENTATIVES, NOR ANY PERSON
PURPORTING TO REPRESENT ANY OF THE FOREGOING, HAVE MADE ANY REPRESENTATION,
WARRANTY, GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO
THE PROPERTY OR THE BUSINESS, WRITTEN OR ORAL, EXPRESS OR IMPLIED, ARISING BY
OPERATION OF LAW OR OTHERWISE, AND PURCHASER HEREBY WAIVES AND RELEASES SUCH
WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR ANY WARRANTIES OR COVENANTS REFERRED TO IN
SECTION 5.023 OF THE TEXAS PROPERTY CODE (OR ITS SUCCESSORS) WITH RESPECT TO THE
PROPERTY OR ITS CONDITION OR THE CONSTRUCTION, PROSPECTS, OPERATIONS OR RESULTS
OF OPERATIONS OF THE PROPERTY, OR ANY REPRESENTATION OR WARRANTY AS TO (A) THE
CONDITION, SAFETY, QUANTITY, QUALITY, USE, OCCUPANCY OR OPERATION OF THE
PROPERTY, (B) THE PAST, PRESENT OR FUTURE REVENUES OR EXPENSES WITH RESPECT TO
THE PROPERTY OR THE BUSINESS, (C) THE COMPLIANCE OF THE PROPERTY OR THE BUSINESS
WITH ANY ZONING REQUIREMENTS, BUILDING CODES OR OTHER APPLICABLE LAW, INCLUDING,
WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT OF 1990, (D) THE
ACCURACY OF ANY ENVIRONMENTAL REPORTS OR OTHER DATA OR INFORMATION SET FORTH IN
SELLER DUE DILIGENCE MATERIALS PROVIDED TO PURCHASER WHICH WERE PREPARED FOR OR
ON BEHALF OF SELLER, OR (E) ANY OTHER MATTER RELATING TO SELLER, THE PROPERTY OR
THE BUSINESS. THIS SECTION 6.2 SHALL SURVIVE THE CLOSING.

6.3    RELIANCE ON DUE DILIGENCE. PURCHASER ACKNOWLEDGES AND AGREES THAT:
(a)    PURCHASER HAD THE OPPORTUNITY TO CONDUCT ALL DUE DILIGENCE INSPECTIONS OF
THE PROPERTY AND THE BUSINESS PRIOR TO THE


22
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





EFFECTIVE DATE, INCLUDING REVIEWING ALL SELLER DUE DILIGENCE MATERIALS AND
OBTAINING ALL INFORMATION WHICH IT DEEMS NECESSARY TO MAKE AN INFORMED DECISION
AS TO WHETHER IT SHOULD PROCEED WITH THE PURCHASE OF THE PROPERTY AND THE
BUSINESS;
(b)    PURCHASER IS SATISFIED WITH THE RESULTS OF ITS DUE DILIGENCE REVIEW OF
THE PROPERTY AND THE BUSINESS CONDUCTED PRIOR TO THE EFFECTIVE DATE;
(c)    PURCHASER WILL BE RELYING ONLY ON ITS DUE DILIGENCE INSPECTIONS OF THE
PROPERTY AND THE BUSINESS, ITS REVIEW OF THE SELLER DUE DILIGENCE MATERIALS AND
THE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY SELLER IN THIS AGREEMENT OR
IN THE SELLER CLOSING DOCUMENTS IN PURCHASING THE PROPERTY; AND
(d)    PURCHASER IS NOT RELYING ON ANY STATEMENT MADE OR INFORMATION PROVIDED TO
PURCHASER BY SELLER (EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY
MADE BY SELLER IN THIS AGREEMENT OR IN ANY SELLER CLOSING DELIVERIES), RADISSON,
EXISTING MANAGER OR ANY OF THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE
SHAREHOLDERS, MEMBERS, PARTNERS, TRUSTEES, BENEFICIARIES, DIRECTORS, MANAGERS,
OFFICERS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR
REPRESENTATIVES, OR ANY PERSON PURPORTING TO REPRESENT ANY OF THE FOREGOING.
THIS SECTION 6.3 SHALL SURVIVE THE CLOSING.

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

7.1    Seller’s Representations and Warranties. To induce Purchaser to enter
into this Agreement and to consummate the transaction described in this
Agreement, Seller hereby makes the representations and warranties in this
Section 7.1 as of the Effective Date, upon which Seller acknowledges and agrees
that Purchaser is entitled to rely.
7.1.1.    Organization and Power. Seller is duly formed (as the case may be),
validly existing, in good standing in the jurisdiction of its incorporation or
formation, and is qualified to do business in the jurisdiction in which the
Property is located.
7.1.2.    Authority and Binding Obligation. (i) Seller has full power and
authority to execute and deliver this Agreement and all other documents to be
executed and delivered by it pursuant to this Agreement at Closing
(collectively, including this Agreement, the “Seller Closing Documents”), and to
perform all obligations required of it under each of the Seller Closing
Documents, (ii) the execution and delivery by the signer on behalf of Seller of
each of the Seller Closing Documents, and the performance by Seller of its
obligations under each of the Seller Closing Documents, has been duly and
validly authorized by all necessary action by Seller, and (iii) each of the
Seller Closing


23
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





Documents, when executed and delivered, will constitute the legal, valid and
binding obligations of Seller.
7.1.3.    No Conflicts. Neither the execution and delivery by Seller of any of
the Seller Closing Documents, nor the performance by Seller of any of its
obligations under any of the Seller Closing Documents, nor the consummation by
Seller of the transaction described in this Agreement will violate any provision
of Seller’s organizational or governing documents.
7.1.4.    Title to Personal Property. Except as set forth in Schedule 7.1.4,
Seller has not encumbered the tangible Personal Property (except encumbrances to
be released at Closing) or sold its interest in the tangible Personal Property.
7.1.5.    Condemnation. Seller has not received any written notice of any
pending condemnation proceeding or other proceeding in eminent domain, and to
Seller’s Knowledge, no such condemnation proceeding or eminent domain proceeding
is threatened affecting the Property or any portion thereof.
7.1.6.    Litigation. Except as set forth in Schedule 7.1.6, Seller has not (i)
been served with any court filing in any litigation with respect to the Property
or the Business in which Seller is named a party which has not been resolved,
settled or dismissed and as to which all resolution or settlement payments have
not been made, or (ii) received written notice of any claim, charge or complaint
from any Governmental Authority or other Person pursuant to, or to Seller’s
Knowledge, specifically threatening, any administrative, arbitration or similar
adjudicatory proceeding with respect to the Property or the Business which has
not been resolved, settled or dismissed and as to which all resolution or
settlement payments have not been made.
7.1.7.    Employees.
(a)    Union Contracts. Neither Seller nor, to Seller’s Knowledge, Existing
Manager is a party to any collective bargaining agreement with any labor union
with respect to the Employees.
(b)    Employment Agreements. Except for the employment agreements set forth in
Schedule 7.1.7 (the “Employment Agreements”), neither Seller nor, to Seller’s
Knowledge, Existing Manager is a party to any written employment or compensation
agreements with any of the Employees. Seller has provided to Purchaser true,
correct and complete copies of all of the Employment Agreements.
(c)    Employees: To Seller’s Knowledge, Schedule 7.1.7 contains a true, correct
and complete list of the Employees, their respective positions, years of
service, salaries and wage rates, benefits, accrued vacation and sick pay.
7.1.8.    Taxes. Except as disclosed in Schedule 7.1.8, (i) all Taxes relating
to any period prior to the Closing Date which would be delinquent if unpaid at
Closing, and, if any such Taxes are payable in installments, any such
installment which would otherwise be payable after the Closing Date, will be
paid in full or prorated at Closing as part of the Prorations pursuant to
Section 11.2,


24
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





and (ii) Seller has not received any written notice for an audit of any Taxes,
special assessments or extraordinary taxes which has not been resolved or
completed.
7.1.9.    Licenses and Permits. Seller has made available to Purchaser a true
and complete copy of the material Licenses and Permits. The material Licenses
and Permits are in full force and effect. Except as set forth in Schedule 7.1.9,
Seller has not received any written notice from any Governmental Authority or
other Person of (i) any violation, suspension, revocation or non‑renewal of any
Licenses and Permits with respect to the Property or the Business that has not
been cured or dismissed, or (ii) any failure by Seller to obtain any Licenses
and Permits required for the Property or the Business that has not been cured or
dismissed.
7.1.10.    Tenant Leases. Schedule 7.1.10 sets forth a correct and complete list
of the Tenant Leases, and Seller has made available to Purchaser a true and
complete copy of all Tenant Leases. Except as set forth in Schedule 7.1.10,
neither Seller, nor to Seller’s Knowledge, Existing Manager, have given or
received any written notice of any breach or default under any of the Tenant
Leases.
7.1.11.    Material Contracts. Schedule 7.1.11 sets forth a correct and complete
list of the Material Contracts, and Seller has made available to Purchaser a
true and complete copy of all Material Contracts. (The parties acknowledge that
Schedule 7.1.11 may contain Contracts that are not Material Contracts.) The
Material Contracts are in full force and effect. Except as set forth in
Schedule 7.1.11, Seller has neither given nor received any written notice of any
breach or default under any of the Material Contracts which has not been cured,
and to Seller’s Knowledge, no event has occurred or circumstance exists which,
with notice or the passage of time, would result in a breach or default by
Seller or the other party thereunder of a Material Contract.
7.1.12.    Management Agreements. Seller is not a party to any management or
franchise agreements with respect to the Hotel, other than as otherwise
disclosed herein, that will not be terminated by Seller at Closing.
7.1.12.    Finders and Investment Brokers. Except for Eastdil Secured, Seller
has not dealt with any Person who has acted, directly or indirectly, as a broker
or finder for or on behalf of Seller in connection with the transaction
described by this Agreement in a manner which would entitle such Person to any
fee or commission in connection with this Agreement or the transaction described
in this Agreement.
7.1.14.    Financial Statements. The financial statements for the years ended
December 2013 and December 2014, and for the year to date through November 2015,
with respect to the Business which were provided to Purchaser are in all
material respects true and complete copies of the financial statements prepared
by Seller or an Affiliate with respect to the Business.
7.1.15.    No Violation of Anti‑Terrorism Laws. None of Seller’s property is
subject to being “blocked” under any Anti‑Terrorism Laws, and neither Seller
nor, to Seller’s Knowledge, any Person holding any direct or indirect interest
in Seller is in violation of any Anti‑Terrorism Laws.
7.1.16.    Foreign Person. Seller is not a “foreign person” for purposes of the
withholding provisions of Section 1445 of the Code.


25
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





7.1.17.    Bankruptcy. There is no pending filing by or against Seller of a
petition in bankruptcy under Applicable Law, or any pending filing by or against
Seller of any petition or answer seeking or acquiescing in any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief for Seller under any Applicable Law relating to bankruptcy, insolvency or
other relief for debtors.
7.1.18.    Liquor License. Seller and Liquor License Permittee represent that
(a) the Liquor License is in the name of Liquor License Permittee, (b) neither
Seller nor Liquor License Permittee have received any written notice that the
Liquor License has been revoked (nor, to Seller’s Knowledge are there any
current proceedings to revoke same) and is in good standing, and (c) Seller has
not received any written notice of any pending any administrative or enforcement
case or action by the Texas Alcoholic Beverage Commission or any other
Governmental Authority which alleges any violation by Seller or Liquor License
Permittee.
7.1.19.    Restaurant Management Agreement. Seller has provided a true, correct
and complete copy of the Restaurant Management Agreement, as identified on
Schedule 7.1.19. The Restaurant Management Agreement is in full force and
effect. Except as set forth in Schedule 7.1.19, Seller has not received any
written notice of any breach or default under the Restaurant Management
Agreement which has not been cured, and to Seller’s Knowledge, no event has
occurred or circumstance exists which, with notice or the passage of time, would
result in a breach or default of the Restaurant Management Agreement by Seller
or the other party thereunder.
7.1.20.    Starbucks License Agreement. Seller has provided true, correct and
complete copy of the Starbucks License Agreement, as identified on Schedule
7.1.20. The Starbucks License Agreement is in full force and effect. Except as
set forth in Schedule 7.1.20, Seller has not received any written notice of any
breach or default under the Starbucks License Agreement which has not been
cured, and to Seller’s Knowledge, no event has occurred or circumstance exists
which, with notice or the passage of time, would result in a breach or default
of the Starbucks License Agreement by Seller or the other party thereunder.
7.1.21.    Existing Management Agreement. Seller has provided a true, correct
and complete copy of the Existing Management Agreement, as identified on
Schedule 7.1.21. Except as set forth in Schedule 7.1.21, Seller has not received
any written notice of any breach or default under the Existing Management
Agreement which has not been cured, and to Seller’s Knowledge, no event has
occurred or circumstance exists which, with notice or the passage of time, would
result in a breach or default of the Existing Management Agreement by Seller or
the other party thereunder.
7.1.22.    Radisson Franchise Agreement. Seller has provided a true, correct and
complete copy of the Radisson Franchise Agreement, as identified on Schedule
7.1.22. Except as set forth in Schedule 7.1.22, Seller has not received any
written notice of any breach or default under the Radisson Franchise Agreement
which has not been cured, and the Seller’s Knowledge, no event has occurred or
circumstance exists which, with notice or the passage of time, would result in a
breach or default of the Radisson Franchise Agreement by Seller or the other
party thereunder.
7.1.23.    Environmental.


26
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





(a)     Seller has not received any written notice from a Governmental Authority
of any violation of any Environmental Laws that has not been resolved or of any
pending or threatened requests for information or inquiries or any
investigation, action, suits, claims or proceedings relating to the existence,
generations, release, disposal, migration or storage of hazardous substances in,
on or under the Property.
(b)    Seller has provided true, correct and complete copies of the
environmental reports identified on Schedule 7.1.23 relating to the Property.
7.1.24.    Bookings. Schedule 7.1.24 sets forth a true, correct and complete
list of the current Bookings of greater than twenty-five (25) rooms per night
for the Hotel.
7.1.25.    MEP Contract. Seller has provided a true, correct and complete copy
of the MEP Contract.
7.1.26.    Seller’s Knowledge Party. Seller represents that Tom Etheredge is the
individual employed by Seller’s Affiliate who is primarily responsible for the
oversight and management of the Property for said Affiliate.
7.1.27.    Personal Property. Seller represents that the Personal Property being
conveyed pursuant to this Agreement constitutes (1) a whole business or (2) a
separate division, branch, or identifiable segment of a business with
attributable income and expenses that can be separately established from the
books of account or records of the business.
Notwithstanding the foregoing, if Purchaser has Knowledge of a breach of any
representation or warranty made by Seller in this Agreement prior to Closing,
and Purchaser nevertheless proceeds to close the transaction described in this
Agreement, then such representation or warranty by Seller shall be deemed to be
qualified or modified to reflect Purchaser’s Knowledge of such breach. Section
7.1.19, Section 7.1.20, Section 7.1.21, and Section 7.1.22, as applicable, will
be deemed to be deleted from the Agreement for all purposes if Purchaser does
not assume the Restaurant Management Agreement, Radisson Franchise Agreement,
Existing Management Agreement or the Starbucks License Agreement, as applicable,
at Closing.

7.2    Purchaser’s Representations and Warranties. To induce Seller to enter
into this Agreement and to consummate the transaction described in this
Agreement, Purchaser hereby makes the representations and warranties in this
Section 7.2 as of the Effective Date, upon which Purchaser acknowledges and
agrees that Seller is entitled to rely.
7.2.1.    Organization and Power. Purchaser is duly formed (as the case may be),
validly existing and in good standing under the laws of the State of Delaware.
7.2.2.    Authority and Binding Obligation. (i) Purchaser has full power and
authority to execute and deliver this Agreement and will have full power and
authority to execute and deliver all other documents to be executed and
delivered by Purchaser pursuant to this Agreement at Closing (the “Purchaser
Closing Documents”), and to perform all obligations of Purchaser arising under
each of the Purchaser Closing Documents, (ii) the execution and delivery by the
signer on behalf


27
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





of Purchaser of each of the Purchaser Closing Documents, and the performance by
Purchaser of its obligations under each of the Purchaser Closing Documents, will
have been duly and validly authorized by all necessary action by Purchaser, and
(iii) each of the Purchaser Closing Documents, when executed and delivered, will
constitute the legal, valid and binding obligations of Purchaser.
7.2.3.    No Conflicts. Neither the execution and delivery by Purchaser of any
of the Purchaser Closing Documents, nor the performance by Purchaser of any of
its obligations under any of the Purchaser Closing Documents, nor the
consummation by Purchaser of the transaction described in this Agreement will
violate any provision of the organizational or governing documents of Purchaser.
7.2.4.    Finders and Investment Brokers. Except for Eastdil Secured Purchaser
has not dealt with any Person who has acted, directly or indirectly, as a broker
or finder for or on behalf of Purchaser in connection with the transaction
described by this Agreement in any manner which would entitle such Person to any
fee or commission in connection with this Agreement or the transaction described
in this Agreement.
7.2.5.    No Violation of Anti‑Terrorism Laws. None of Purchaser’s property is
subject to being “blocked” under any Anti‑Terrorism Laws, and neither Purchaser
nor, to Purchaser’s Knowledge, any Person holding any direct or indirect
interest in Purchaser is in violation of any Anti‑Terrorism Laws.
7.2.6.    No Litigation. There is no action, suit, proceeding, inquiry or
investigation (including any bankruptcy or other debtor relief proceeding),
pending or to the knowledge of Purchaser threatened in writing, against
Purchaser by or before any court or governmental authority that would prevent or
hinder the performance by Purchaser of its obligations under this Agreement or
the completion of the transactions contemplated by this Agreement.
7.2.7.    Purchaser’s Knowledge Party. Purchaser represents that Matthew Livian
and Jesse Goepel are the individuals employed by Purchaser’s Affiliate who are
primarily responsible for the oversight and management of Purchaser’s proposed
acquisition of the Property for said Affiliate.
Notwithstanding the foregoing, if Seller has Knowledge prior to Closing of a
breach of any representation or warranty made by Purchaser in this Agreement,
and Seller nevertheless elects to close the transaction described in this
Agreement, such representation or warranty by Purchaser shall be deemed to be
qualified or modified to reflect Seller’s Knowledge of such breach and Purchaser
shall be deemed to have waived any and all claims against Seller arising out of
the breach of representation in question.

ARTICLE VIII
COVENANTS

8.1    Confidentiality.
8.1.1.    Disclosure of Confidential Information. Each of Seller and Purchaser
shall keep confidential and not make any public announcement or disclose to any
Person the existence or any terms of this Agreement and Purchaser shall keep
confidential and not make any public


28
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





announcement or disclose to any Person any information disclosed by the
Inspections or in the Seller Due Diligence Materials, the Purchaser Due
Diligence Reports or any other documents, materials, data or other information
with respect to the Property, the Business or the business or assets of Seller’s
Affiliates or related companies which is not generally known or otherwise
available to the public (the “Confidential Information”). Notwithstanding the
foregoing, each of Seller and Purchaser shall be permitted to (i) disclose any
Confidential Information to the extent required under Applicable Law (including
by way of legal process), or (ii) disclose any Confidential Information to any
Person on a “need to know” basis, such as Purchaser’s and Seller’s shareholders,
partners, members, trustees, beneficiaries, directors, officers, employees,
attorneys, consultants, engineers, surveyors, lenders, investors, managers and
franchisors (in each case, current or prospective) and to the extent such
disclosures to any of the foregoing is required to consummate the transactions
described in this Agreement; provided, however, that (1) Seller and Purchaser
shall (A) advise such Person of the confidential nature of such Confidential
Information, and (B) use commercially reasonable efforts to cause such Person to
maintain the confidentiality of such Confidential Information and (2) Purchaser
shall not disclose any information relating to Radisson to any other franchisor
that is confidential pursuant to the Radisson Franchise Agreement. Each party
shall be liable to the other party and Purchaser if such Person discloses the
Confidential Information. This Section 8.1.1 shall survive the termination of
this Agreement.
8.1.2.    Public Announcements. Notwithstanding Section 8.1.1, each party may
make a press release or public announcement regarding the transaction described
in this Agreement, provided they confer with the other party; however, Seller
shall not include the name of Purchaser or Purchaser’s Affiliates in any such
release or announcement. Either party may include a copy of the Agreement in any
filings required by Applicable Law in accordance with applicable securities
rules and regulations.
8.1.3.    Communication with Governmental Authorities. Without limiting the
generality of the provisions in Section 8.1.1 and except as otherwise permitted
or required by this Agreement, Purchaser shall not, through its officers,
employees, managers, contractors, consultants, agents, representatives or any
other Person (including, without limitation, Purchaser’s Inspectors), directly
or indirectly, communicate with any Governmental Authority or any official,
employee or representative thereof, involving any matter with respect to the
Property or the Business without Seller’s prior written consent, which may be
withheld in Seller’s sole discretion. Notwithstanding the foregoing, Purchaser
and its representatives and consultants shall have the right, without any
requirement to obtain the consent of Seller, to (i) review building department,
health department and other local Governmental Authority records with respect to
the Real Property and the operation of the Business and to request confirmations
or certifications from zoning or land use authorities or departments regarding
the compliance of the Property with zoning and land use laws, and (ii) apply to
the applicable Governmental Authority for any licenses or permits necessary or
desirable for the Purchaser’s continued operation of the Business after the
Closing.
8.1.4.    Communication with Employees. Without limiting the generality of the
provisions in Section 8.1.1 and except in connection with Purchaser’s
Inspections, Purchaser shall not, through its officers, employees, managers,
contractors, consultants, agents, representatives or any other Person
(including, without limitation, Purchaser’s Inspectors), directly or indirectly,
communicate


29
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





with any Employees or any Person representing any Employees involving any matter
with respect to the Property or the Business, the Employees or this Agreement,
without Seller’s prior written consent, which consent may be withheld in
Seller’s sole discretion; provided, however, that, commencing ten (10) days
prior to the anticipated Closing Date, Seller will cooperate to provide
Purchaser reasonable access to interview the Employees for future employment at
the Hotel.

8.2    Conduct of the Business.
8.2.1.    Operation in Ordinary Course of Business. From the Effective Date
until the Closing or earlier termination of this Agreement, Seller shall conduct
the Business in the Ordinary Course of Business, including, without limitation,
(i) maintaining or causing the Existing Manager to maintain the inventories of
FF&E, Supplies, F&B and Retail Merchandise at levels maintained in the Ordinary
Course of Business, (ii) performing or causing the Existing Manager to perform
maintenance and repairs for the Real Property and tangible Personal Property in
the Ordinary Course of Business; and (iii) maintaining insurance coverages
consistent with Seller’s previous risk management policies. From the Effective
Date until Closing or termination of this Agreement, Seller will not: (a) create
or grant any encumbrances to title to the Real Property, (b) apply for or
consent to any change to the zoning classification of the Real Property, (c)
perform any capital improvements to the Improvements other than maintenance or
repair of the Improvements in the Ordinary Course of Business, or (d) remove, or
consent to the removal of, any Personal Property from the Property, except for
repair or replacement thereof in the Ordinary Course of Business.
8.2.2.    Contracts. Except as provided in Sections 8.2.3, 8.2.4 and 8.2.5, from
the Effective Date until the Closing or earlier termination of this Agreement,
Seller shall not (nor shall Seller permit Existing Manager to), without
Purchaser’s prior written consent which shall not be unreasonably withheld,
conditioned or delayed, (i) amend, extend, or renew (except pursuant to renewal
rights in favor of then applicable tenant or counterparty expressly set forth in
a Tenant Lease or Material Contract) any existing Tenant Leases, Material
Contracts or Licenses and Permits or, except in the Ordinary Course of Business,
terminate any of the foregoing for uncured defaults of the applicable
counterparty, nor (ii) enter into any new Tenant Leases or Material Contracts,
unless, in the case of such new Material Contracts or Parking Garage license
agreements, the same are terminable by Purchaser without any termination fee
upon not more than thirty (30) days’ notice.
8.2.3.    The Existing Management Agreement. Seller shall not, without
Purchaser’s prior written consent, amend the Existing Management Agreement.
Purchaser intends to assume the Existing Management Agreement as of Closing
pursuant to a presently effective, unconditional assignment and assumption
agreement, however, if Purchaser does not assume the Existing Management
Agreement as of Closing, Seller will terminate the Existing Management Agreement
at Purchaser’s sole cost and expense. Purchaser shall provide written notice to
Seller of Purchaser’s election to assume or terminate the Existing Management
Agreement at least ten (10) days prior to the Closing Date. The provisions of
this Section 8.2.3 will survive Closing.
8.2.4.    Radisson Franchise Agreement. Seller shall not, without Purchaser’s
prior written consent, amend the Radisson Franchise Agreement. At Closing,
Seller shall terminate the Radisson Franchise Agreement at Purchaser’s sole cost
and expense. If Purchaser desires to continue to operate the Hotel as a Radisson
hotel after Closing, it shall be responsible for making such arrangements


30
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





with Radisson; provided, however, that Seller shall provide such information in
Seller’s possession or control as may be reasonably requested by Radisson or
Purchaser in the application of a franchise agreement with Radisson in
connection with the Hotel. In the event the Purchaser does not enter into a
franchise agreement with Radisson, then Purchaser shall be responsible, at
Purchaser’s sole cost, for any de-identification or other actions required
pursuant to and in accordance with a termination of the Radisson Franchise
Agreement.  Purchaser shall indemnify Seller for any costs, expenses or other
fees assessed by Radisson or repairs required by Radisson in connection with the
termination of the Radisson Franchise Agreement (other than with respect to
accrued and/or past-due license fees). Seller will not agree with Radisson to
incur any additional costs that Purchaser would be required to pay pursuant to
the preceding two sentences that are not contemplated by the Radisson Franchise
Agreement without Purchaser’s prior written consent. The provisions of this
Section 8.2.4 will survive Closing.
8.2.5.    Restaurant Management Agreement. Seller shall not, without Purchaser’s
prior written consent, amend the Restaurant Management Agreement. At Closing,
Seller, at Purchaser’s sole option, shall either (1) terminate the Restaurant
Management Agreement at Purchaser’s sole cost and expense, or (2) assign the
Restaurant Management Agreement to Purchaser. If Purchaser does not notify
Seller in writing by the tenth (10th) day prior to the Closing Date of
Purchaser’s election in the preceding sentence, then Purchaser will be deemed to
have elected option (2). The provisions of this Section 8.2.5 will survive
Closing.

8.3    Licenses and Permits.
8.3.1.    Licenses and Permits. Purchaser shall be responsible for obtaining the
transfer of all Licenses and Permits (to the extent transferable) or the
issuance of new licenses and permits, including, without limitation, the
licenses and permits required for the sale and service of alcoholic beverages at
the Hotel (the “Liquor Licenses”). Purchaser, at its cost and expense, shall
submit all necessary applications and other materials to the appropriate
Governmental Authority and take such other actions to effect the transfer of
Licenses and Permits or issuance of new licenses and permits, including, without
limitation, the Liquor Licenses, as of the Closing, and Seller shall use
commercially reasonable efforts, including causing Liquor License Permittee to
use commercially reasonable efforts, (at no liability, cost or expense to Seller
or Liquor License Permittee other than any de minimis cost or expense or any
cost or expense which Purchaser agrees in writing to reimburse) to cooperate
with Purchaser to cause the Licenses and Permits to be transferred or new
licenses and permits to be issued to Purchaser or its designee. Notwithstanding
anything to the contrary in this Section 8.3, Purchaser and/or its designee
shall not file any application or otherwise commence any procedure or proceeding
with any Governmental Authority for the transfer of any Licenses or Permits or
issuance or new licenses and permits, or post any notices at the Hotel or
publish any notices required for the transfer of the Licenses or Permits or
issuance of new licenses and permits, including, without limitation, the Liquor
Licenses, that will be effective prior to Closing, without the prior written
consent of Seller. If this Agreement is terminated and Purchaser has filed an
application or otherwise commenced the processing of obtaining new licenses and
permits, Purchaser shall promptly withdraw all such applications and cease all
other activities with respect to such new licenses and permits. If Purchaser is
unable to obtain the Liquor Licenses for the Hotel prior to Closing, Liquor
License Permittee and Purchaser shall enter into a Beverage Services


31
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





Agreement in the form of Exhibit F (the “Beverage Services Agreement”) pursuant
to which Purchaser shall manage the purchase, sale and service of alcoholic
beverages at the Hotel for Liquor License Permittee to the extent permitted
under Applicable Law in accordance with the terms of the Beverage Services
Agreement.
8.3.2.    No Closing Condition. Without limiting the obligations of the Parties
under Section 9.3.1 (including Seller’s obligation to cause the execution and
delivery of the Beverage Services Agreement), the Parties do hereby specifically
acknowledge and agree that to the extent the Liquor Licenses are not
transferable or have not been effectively transferred to Purchaser on the
Closing Date, such failure shall not constitute a Purchaser Closing Condition
Failure, shall not affect in any manner whatsoever the Closing, and the Closing
shall proceed without any delay or interruption whatsoever.
8.3.3.    Starbucks License Agreement. Within five (5) Business Days after the
Effective Date, Seller shall request Starbuck’s consent to assign the Starbucks
License Agreement to Purchaser. If Starbucks rejects such assignment or if
Purchaser does not desire to assume the Starbucks License Agreement with the
changes required by Starbucks, if any, then Seller will terminate the Starbucks
License Agreement at Closing at Purchaser’s sole cost and expense. If Starbucks
and Purchaser approve the assignment, then at Closing Seller will assign the
Starbucks License Agreement to Purchaser, with any changes to the Starbucks
License Agreement required by Starbucks. If Starbucks has not consented or
rejected the assignment by Closing, then at Closing Purchaser and Seller will
enter into a temporary license agreement allowing Seller to use the portion of
the Real Property necessary for Seller to continue to operate the existing
Starbuck’s coffee shop after Closing and a temporary management agreement for
Purchaser to manage the Starbuck’s coffee shop for Seller until Starbucks
consents to the assignment or Purchaser or Starbucks rejects the assignment
(collectively, the “Temporary Starbucks Agreements”). The Temporary Starbucks
Agreements will terminate no later than one hundred eighty (180) days after the
Closing Date. The Parties intend that Seller will not incur any cost or expense
that is not reimbursed by Purchaser to operate the Starbucks under the Temporary
Starbucks Agreements.

8.4    Employees.
8.4.1.    Seller shall cause Existing Manager to terminate the employment of all
Employees effective as of the Closing, and Purchaser shall cause New Manager to
offer employment to such terminated Employees on the same terms and conditions
of employment as their current employment as necessary to avoid any violations
of the WARN Act. PURCHASER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE SELLER
INDEMNITEES IN ACCORDANCE WITH ARTICLE XV FROM AND AGAINST ANY INDEMNIFICATION
LOSS INCURRED BY ANY OF THE SELLER INDEMNITEES UNDER THE WARN ACT WITH RESPECT
TO THE EMPLOYEES. Purchaser shall provide written notice to Seller promptly
after Closing listing any Employees not rehired by Purchaser (or New Manager) as
a result of such Employees not accepting such offer.
8.4.2.    Purchaser shall have no duty, obligation or liability to any Employee
with respect to any and all obligations and liabilities, actual or contingent,
with respect to Employees arising from their employment relationship with
Existing Manager prior to the Closing, including any and


32
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





all obligations or liabilities: (i) for wages, salaries, accrued vacation,
medical insurance, fringe benefits, and payroll taxes; (ii) for workers’
compensation claims based on any real or alleged occurrence; (iii) for
retirement benefits and employer contributions to pension plans; and (iv) for
claims or penalties under applicable laws governing employer/employee relations
(including the National Labor Relations Act and other labor relations laws,
wage, hours and employment standards laws, fair employment practices and
anti-discrimination laws, the Employee Retirement Income Security Act, the
Multi-Employer Pension Plan Amendments Act, and the Consolidated Omnibus Budget
Reconciliation Act of 1985) and (v) any other obligations and liabilities
allocated to Seller pursuant to this Agreement (“Pre-Closing Employee
Obligations”) and, except as expressly provided for herein, such obligations
shall be the sole responsibility of Seller. Seller shall indemnify, defend and
hold the Purchaser Indemnitees, and each of them, harmless from and against any
and all losses, damages, liabilities, taxes and sanctions arising from or
relating to (a) any violation (or alleged violation) by Seller of any law
governing employment matters with respect to Employees occurring prior to the
Closing Date, and (b) any claims asserted by any Employees or Existing Manager
based upon any Pre-Closing Employee Obligations. If there is a conflict between
the provisions of Section 8.4.2 and 8.4.1, the provisions of Section 8.4.1 will
control.
8.4.3.    Seller shall have no duty, obligation or liability to any Employee
with respect to any and all obligations and liabilities, actual or contingent,
with respect to Employees arising from their employment relationship with
Existing Manager, Purchaser or any New Manager from or after Closing, including
any and all obligations or liabilities: (i) for wages, salaries, accrued
vacation, medical insurance, fringe benefits, and payroll taxes; (ii) for
workers’ compensation claims based on any real or alleged occurrence; (iii) for
retirement benefits and employer contributions to pension plans; and (iv) for
claims or penalties under applicable laws governing employer/employee relations
(including the National Labor Relations Act and other labor relations laws,
wage, hours and employment standards laws, fair employment practices and
anti-discrimination laws, the Employee Retirement Income Security Act, the
Multi-Employer Pension Plan Amendments Act, and the Consolidated Omnibus Budget
Reconciliation Act of 1985) and (v) any other obligations and liabilities
allocated to Purchaser pursuant to this Agreement (“Post-Closing Employee
Obligations”) and, except as expressly provided for herein, such obligations
shall be the sole responsibility of Purchaser. Purchaser shall indemnify, defend
and hold the Seller Indemnitees, and each of them, harmless from and against any
and all losses, damages, liabilities, taxes and sanctions arising from or
relating to (a) any violation (or alleged violation) by Purchaser of any law
governing employment matters with respect to Employees occurring on or after the
Closing Date, and (b) any claims asserted by any Employees or Existing Manager
based upon any Post-Closing Employee Obligations.
8.4.4.    Section 8.4 shall survive the Closing.

8.5    Bookings. Purchaser shall (or shall cause New Manager to) honor all
Bookings made prior to the Closing Date in the Ordinary Course of Business for
any period on or after the Closing Date, and Seller shall provide, or cause
Existing Manager to provide, any information in their possession or control
required of Purchaser to honor such Bookings. Notwithstanding the foregoing,
Purchaser shall have the right to approve, in its sole discretion, any group
Bookings of greater than twenty-five (25) rooms per night, which group Bookings
occur in the year 2017 or beyond. With respect to Purchaser’s approval right
described in the preceding sentence, Purchaser will have twenty-four


33
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





(24) hours from Seller’s written request to approve said bookings and will be
deemed to approve a booking if Purchaser does not notify Seller of its
disapproval in writing within said twenty-four (24) hour period. This Section
8.5 shall survive the Closing.

8.6    Tax Contests.
8.6.1.    Taxable Period Terminating Prior to Closing Date. Seller shall retain
the right to commence, continue and settle any proceeding to contest any Taxes
for any taxable period which terminates prior to the Closing Date, and shall be
entitled to any refunds or abatements of Taxes for such periods prior to the
Closing Date awarded in such proceedings. This Section 8.6.1 shall survive the
Closing.
8.6.2.    Taxable Period Including the Closing Date. Purchaser shall have the
right to commence and settle any proceeding to contest any Taxes for any taxable
period which includes the Closing Date and Seller shall not have the right to
contest such Taxes. Any refunds or abatements awarded in such proceedings shall
be used first to reimburse Purchaser for the reasonable costs and expenses
incurred by Purchaser in contesting such Taxes, and the remainder of such
refunds or abatements shall be prorated between Seller and Purchaser as of the
Cut‑Off Time, and Purchaser receiving such refunds or abatements promptly shall
pay such prorated amount due to Seller. This Section 8.6.2 shall survive the
Closing.
8.6.3.    Taxable Period Commencing After Closing Date. Purchaser shall have the
right to commence, continue and settle any proceedings to contest Taxes for any
taxable period which commences after the Closing Date, and shall be entitled to
any refunds or abatements of Taxes awarded in such proceedings. This
Section 8.6.3 shall survive the Closing.
8.6.4.    Cooperation. Seller and Purchaser shall use commercially reasonable
efforts to cooperate with the Party contesting the Taxes (at no cost or expense
to the Party not contesting the Taxes other than any de minimis cost or expense
or any cost or expense which the requesting Party agrees in writing to
reimburse) and to execute and deliver any documents and instruments reasonably
requested by the Party contesting the Taxes in furtherance of the contest of
such Taxes. This Section 8.6.4 shall survive the Closing.
8.6.5.    Tax Clearance Certificates. After the Effective Date, at Purchaser’s
request Seller shall apply for and obtain a “Certificate of No Tax Due” from the
Texas Office of the Comptroller (or such other tax clearance certificate or
letters from any Governmental Authority) (the “Tax Clearance Certificate”)
relating to sales, occupancy, use and franchise taxes relating to the Business.
Seller’s failure to receive any of the items in the preceding sentence will not
be a Seller default under this Agreement nor will their receipt be a condition
to any of Purchaser’s obligations under this Agreement, provided that, if the
Tax Clearance Certificate is not obtained prior to the Closing, then the parties
shall nevertheless be obligated to close the transactions contemplated by this
Agreement and Seller shall indemnify Purchaser Indemnitees with respect to any
sales, occupancy, use and franchise taxes due from Seller’s period of ownership
of the Property.  Seller’s indemnity herein will terminate and be of no force
and effect upon the earlier of (i) the termination of the Survival Period or
(ii) the obtaining of the Tax Clearance Certificate. This Section 8.6.5 does not
apply to any Personal Property Sales Taxes, which are governed by Section
11.4.2.


34
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------






8.7    Notices and Filings. Seller and Purchaser shall use commercially
reasonable efforts to cooperate with each other (at no cost or expense to the
Party whose cooperation is requested, other than any de minimis cost or expense
or any cost or expense which the requesting Party agrees in writing to
reimburse) to provide written notice to any Person under any Tenant Leases,
Contracts, and Licenses and Permits, and to effect any registrations or filings
with any Governmental Authority or other Person, regarding the change in
ownership of the Property or the Business. This Section 8.7 shall survive the
Closing.

8.8    Access to Information. After the Closing, Purchaser shall provide to the
officers, employees, agents and representatives of any of the Seller Indemnitees
reasonable access to (i) the Books and Records with respect to the Hotel, (ii)
the Property and (iii) the employees at the Hotel, for any purpose deemed
necessary or advisable by Seller, including, without limitation, to prepare any
documents required to be filed by Seller under Applicable Law (including
securities laws) or to investigate, evaluate and defend any claim, charge,
audit, litigation or other proceeding made by any Person or insurance company;
provided, however, that (A) such Seller Indemnitees shall provide reasonable
prior notice to Purchaser; (B) Purchaser shall not be required to provide such
access during non-business hours; (C) Purchaser shall have the right to
accompany the officer, employees, agents or representatives of such Seller
Indemnitees in providing access to the Books and Records, the Property or the
employees of Purchaser (or Purchaser’s manager) as provided in this Section 8.8;
and (D) Purchaser shall not be required to provide such access to materials or
information to the extent the same (x) are legally privileged or constitute
attorney work product, (y) are subject to a confidentiality agreement or to
Applicable Law prohibiting their disclosure by Purchaser, or (z) constitute
confidential internal assessments, reports, studies, memoranda, notes or other
correspondence prepared by or on behalf of any officer or employee of Purchaser;
and (E) PURCHASER, AT ITS COST AND EXPENSE, SHALL RETAIN ALL BOOKS AND RECORDS
WITH RESPECT TO THE HOTEL FOR A PERIOD OF FOUR (4) YEARS AFTER THE CLOSING. This
Section 8.8 shall survive the Closing.

8.9    Privacy Laws. To the extent Purchaser reviews, is given access to or
otherwise obtains any Hotel Guest Information or Hotel Guest Data as part of the
purchase of the Property and the Business, Purchaser shall at all times comply
in all material respects with all Applicable Law concerning (i) the privacy and
use of such Hotel Guest Information and Hotel Guest Data and the sharing of such
information and data with third parties (including, without limitation, any
restrictions with respect to Purchaser’s or any third party’s ability to use,
transfer, store, sell, or share such information and data), and (ii) the
establishment of adequate security measures to protect such Hotel Guest
Information and Hotel Guest Data. This Section 8.9 shall survive the Closing.

8.10    Further Assurances. From the Effective Date until the Closing or
termination of this Agreement, Seller and Purchaser shall use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate the
transaction described in this Agreement, including, without limitation, (i)
obtaining all necessary consents, approvals and authorizations required to be
obtained from any Governmental Authority or other Person under this Agreement or
Applicable Law, and (ii) effecting all registrations and filings required under
this Agreement or Applicable Law. After the Closing, Seller and Purchaser shall
use commercially reasonable efforts (at no liability, cost or expense to such
Party, other than


35
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





any de minimis cost or expense or any cost or expense which the requesting Party
agrees in writing to reimburse) to further effect the transaction contemplated
in this Agreement. The immediately preceding sentence of this Section 8.10 shall
survive the Closing.

ARTICLE IX
CLOSING CONDITIONS

9.1    Mutual Closing Conditions.
9.1.1.    Satisfaction of Mutual Closing Conditions. The respective obligations
of Seller and Purchaser to close the transaction contemplated in this Agreement
are subject to the satisfaction at or prior to Closing of the following
conditions precedent (the “Mutual Closing Conditions”):
(a)    Adverse Proceedings. No litigation or other court action shall have been
commenced seeking to obtain an injunction or other relief from such court to
enjoin the consummation of the transactions described in this Agreement, and no
preliminary or permanent injunction or other order, decree or ruling shall have
been issued by a court of competent jurisdiction or by any Governmental
Authority, that would make illegal or invalid or otherwise prevent the
consummation of the transactions described in this Agreement.
(b)    Adverse Law. No Applicable Law shall have been enacted that would make
illegal or invalid or otherwise prevent the consummation of the transactions
described in this Agreement.
9.1.2.    Failure of Mutual Closing Condition. If any of the Mutual Closing
Conditions is not satisfied at Closing, then each Party shall have the right to
terminate this Agreement by providing written notice to the other Party, in
which case:
(a)    the Earnest Money, less the Independent Consideration, shall be refunded
to Purchaser in accordance with Section 3.2.4;
(b)    following the release of the Earnest Money, the Parties shall have no
further rights or obligations under this Agreement, except for those which
expressly survive such termination.

9.2    Purchaser Closing Conditions.
9.2.1.    Satisfaction of Purchaser Closing Conditions. In addition to the
Mutual Closing Conditions, Purchaser’s obligations to close the transactions
described in this Agreement are subject to the satisfaction at or prior to
Closing of the following conditions precedent (the “Purchaser Closing
Conditions”):
(a)    Seller’s Deliveries. All of the Seller Closing Deliveries shall have been
delivered to Purchaser or deposited with Escrow Agent in the Closing Escrow to
be delivered to Purchaser at Closing.


36
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





(b)    Representations and Warranties. The representations or warranties of
Seller in this Agreement (as qualified by any updated schedules to this
Agreement and any amendments or supplements to such schedules) shall be true and
correct as of the Closing (or as of such other date to which such representation
or warranty expressly is made), except to the extent any breach of such
representations or warranties would (i) subject to Section 9.2.3 below, not have
a material adverse effect on Purchaser’s ownership of the Property or the
conduct of the Business upon Closing (meaning such breach would result in
Purchaser incurring additional expenses or liabilities in the amount of
$2,000,000.00 or more) or (ii) prevent Seller from consummating the transaction
described in this Agreement.
(c)    Title Policy. The Title Company shall have committed to issue the Title
Policy pursuant to Section 5.4.
9.2.2.    Failure of Purchaser Closing Condition. Except as expressly provided
in Section 9.4, if any of the Purchaser Closing Conditions is not satisfied at
Closing, then Purchaser shall, as Purchaser’s sole and exclusive remedy, have
the right, by providing written notice to Seller, to (i) subject to Seller’s
right to cure under Section 13.2 and to the remedies available to Purchaser in
the event the failure of such Purchaser Closing Condition is due to a default
hereunder by Seller pursuant to Section 13.2, to terminate this Agreement, in
which case the Earnest Money, less the Independent Consideration, shall be
refunded to Purchaser in accordance with Section 3.2.4, and the Parties shall
have no further rights or obligations under this Agreement, except those which
expressly survive such termination, or (ii) to waive any of the Purchaser
Closing Conditions at or prior to Closing. Notwithstanding the foregoing, if
there is a Condemnation of all or any portion of the Real Property prior to
Closing which makes Seller’s representation and warranty in Section 7.1.5 hereof
untrue or inaccurate at Closing, Purchaser’s sole and exclusive remedy shall be
as set forth in Section 14.2.
9.2.3.    Immaterial Representation or Warranty. If a representation or warranty
of Seller in this Agreement (as qualified by any updated schedules to this
Agreement and any amendments or supplements to such schedules) is not true and
correct as of the Closing (or as of such other date to which such representation
or warranty expressly is made), and such failure would result in Purchaser
incurring additional expenses or liabilities in an amount less than $2,000,000
and would not prevent Seller from consummating the transaction described in this
Agreement, then the Purchase Price will be reduced by the amount of the
additional expense or liability caused by such representation or warranty not
being true and correct as of the Closing that Purchaser would not otherwise have
incurred if said representation and warranty had been true and correct as of the
Closing.

9.3    Seller Closing Conditions.
9.3.1.    Satisfaction of Seller Closing Conditions. In addition to the Mutual
Closing Conditions, Seller’s obligations to close the transactions contemplated
in this Agreement are subject to the satisfaction at or prior to Closing of the
following conditions precedent (the “Seller Closing Conditions”):
(a)    Board Approval. The Board of Directors of Seller or of its direct or
indirect ownership shall have approved the consummation of the transactions
contemplated by this Agreement by no later than ten (10) days after the
Effective Date.


37
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





(b)    Receipt of the Purchase Price. Purchaser shall have deposited with Escrow
Agent the Purchase Price (as adjusted pursuant to Section 3.1).
(c)    Purchaser’s Deliveries. All of the Purchaser Closing Deliveries shall
have been delivered to Purchaser or deposited with Escrow Agent in the Closing
Escrow to be delivered to Seller at Closing.
(d)    Representations and Warranties. The representations and warranties of
Purchaser in this Agreement shall be true and correct in all material respects
as of the Closing (or as of such other date to which such representation or
warranty expressly is made).
(e)    Radisson Franchise Agreement. The Radisson Franchise Agreement shall be
terminated, as of the Closing Date.
9.3.2.    Failure of Seller Closing Condition. Except as expressly provided in
Section 9.4, if any of Seller Closing Conditions is not satisfied at Closing,
then Seller shall, as Seller’s sole and exclusive remedy, have the right to (i)
terminate this Agreement by providing written notice to Purchaser, in which case
the Earnest Money shall be refunded to Purchaser, less the Independent
Consideration in accordance with Section 3.2.4, if the Seller Closing Condition
not satisfied is condition (a) or (e) above, or disbursed to Seller in
accordance with Section 3.2.3 if the Seller Closing Condition not satisfied is
any of conditions (b), (c), or (d) above, and in any case the Parties shall have
no further rights or obligations under this Agreement, except those which
expressly survive such termination, or (iii) waive any of the Seller Closing
Conditions at or prior to Closing.

9.4    Waiver of Closing Conditions. The Closing shall constitute conclusive
evidence that the Parties have waived any conditions which are not satisfied as
of the Closing.

ARTICLE X
CLOSING

10.1    Closing Date. The closing of the transactions described in this
Agreement (the “Closing”) shall occur on or before April 5, 2016 (the date on
which the Closing occurs is referred to herein as the “Closing Date”). Purchaser
will have the one time right to extend the Closing Date for up to thirty (30)
days by notifying Seller in writing and depositing $2,500,000 of additional
Earnest Money (the “Extension Deposit”) with the Escrow Agent, both of which
must occur at least five (5) days prior to the then scheduled Closing Date. The
Closing shall be effected through the Closing Escrow as provided in Section 10.2
and shall occur at the offices of Escrow Agent or such other place as agreed to
in writing between Seller and Purchaser.

10.2    Closing Escrow. The Title Company will close escrow (the “Closing
Escrow”) on the Closing Date if all of the Seller Closing Conditions and
Purchaser Closing Conditions have been satisfied and the Title Company has
received all Seller Closing Deliveries and Purchaser Closing Deliveries by (1)
delivering the Deed for recording, with instructions to deliver the Deed to
Purchaser after recording, (2) paying Seller the Purchase Price net of
adjustments for prorations and other items charged or credited to Seller in
accordance with this Agreement, (3) delivering fully executed


38
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





originals of the closing documents (other than the Deed) to Seller and, and (4)
delivering copies of the fully executed closing documents (other than the Deed)
to Purchaser.

10.3    Closing Deliveries.
10.3.1.    Seller’s Deliveries. At the Closing, Seller shall deliver or cause to
be delivered to Purchaser or deposited with Escrow Agent in the Closing Escrow
to be delivered to Purchaser at Closing, all of the (i) documents set forth in
this Section 10.3.1, each of which shall have been duly executed by Seller and
acknowledged (if required), and (ii) other items set forth in this
Section 10.3.1 (the “Seller Closing Deliveries”), as follows:
(a)    Authority documents reasonably requested by Title Company and Purchaser.
(b)    Special warranty deed in the form of Exhibit C conveying the Real
Property to Purchaser, subject to the Permitted Exceptions (the “Deed”);
(c)    A Bill of Sale in the form of Exhibit D, transferring the FF&E, Supplies,
IT Systems, F&B, Retail Merchandise, Intellectual Property, Books and Records,
Plans and Specifications, Warranties, Bookings and Purchased Accounts Receivable
to Purchaser on the terms set forth therein;
(d)    An Assignment and Assumption of Leases, Contracts and Licenses and
Permits in the form of Exhibit E, assigning the Tenant Leases, Equipment Leases,
Operating Agreements, and Licenses and Permits to Purchaser on the terms set
forth therein;
(e)    A certificate or registration of title for any owned vehicle or other
Personal Property included in the Property which requires such certification or
registration, duly executed, conveying such vehicle or such other Personal
Property to Purchaser;
(f)    Owner’s affidavit in the form of Exhibit B;
(g)    Any real estate transfer tax declarations or similar documents required
under Applicable Law in connection with the conveyance of the Real Property;
(h)    FIRPTA affidavits from Seller in the form set forth in the regulations
under Section 1445 of the Code;
(i)    To the extent not previously delivered to Purchaser, all originals (or
copies if originals are not available) of the Tenant Leases, Contracts, Licenses
and Permits, Books and Records, keys and lock combinations in Seller’s
Possession, which shall be located at the Hotel on the Closing Date and deemed
to be delivered to Purchaser upon delivery of possession of the Hotel; provided,
however, that Seller shall have the right to (i) redact and reformat any Books
and Records which include data or other information pertaining to any other
hotels owned, managed or franchised by Seller, Radisson or their Affiliates, and
(ii) retain copies of any Books and Records delivered to Purchaser;
(j)    The Closing Statement prepared pursuant to Section 11.1;


39
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





(k)    A Termination of Radisson Franchise Agreement executed by Radisson and
Seller;
(l)    A Termination of the Existing Management Agreement executed by Existing
Manager and Seller or a presently effective, unconditional assignment and
assumption of the Existing Management Agreement, as applicable;
(m)    Either (1) a Termination of the Restaurant Management Agreement executed
by Seller, Existing Manager and Restaurant License Permittee, or (2) Exhibit E
will be modified to include an assignment of the Restaurant Management Agreement
executed by Seller, Existing Manager and Restaurant License Permittee;
(n)    One of the following, as applicable, (1) a Termination of the Starbucks
License Agreement executed by Starbucks and Seller, (2) Exhibit E will be
modified to include an assignment of the Starbucks License Agreement, or (3) the
Temporary Starbucks Agreements;
(o)    The Beverage Services Agreement in the form attached hereto as Exhibit F,
if applicable;
(p)    A certificate from Seller remaking, as of the Closing Date, the
representations and warranties of Seller as required by Section 9.2.1(b);
(q)    A completed Statement of Occasional Sale form in the attached Schedule
10.3.1 with Seller selecting the option on said form stating “I certify that I
sold the entire operating assets of (1) a whole business or (2) a separate
division, branch, or identifiable segment of a business with attributable income
and expenses that can be separately established from the books of account or
records of the business;”
(r)    Evidence (which evidence may be identification as a “Seller charge” line
item on the Closing Statement) of payment by Seller of $50,000 to Existing
Manager pursuant to Paragraph 4 of the Acknowledgement of and Consent to
Assignment of Hotel Services Agreement dated as of February 4, 2016 between
Seller and Existing Manager; and
(s)    Such other documents and instruments as may be reasonably requested by
Purchaser or Title Company in order to consummate the transaction described in
this Agreement, at no cost or liability to Seller.
10.3.2.    Purchaser’s Deliveries. At the Closing, Purchaser shall deliver or
cause to be delivered to Seller or deposited with Escrow Agent in the Closing
Escrow to be delivered to Seller all of the (i) documents set forth in this
Section 10.3.2, each of which shall have been duly executed by Purchaser and
acknowledged (if required), and (ii) other items set forth in this
Section 10.3.2 (the “Purchaser Closing Deliveries”), as follows:
(a)    The Purchase Price (as adjusted pursuant to Section 3.1) to be paid by
Purchaser in accordance with Section 3.3;
(b)    Authority documents reasonably requested by Title Company;


40
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





(c)    A counterpart of each of the documents and instruments to be delivered by
Seller under Section 10.3.1 which require execution by Purchaser or an Affiliate
of Purchaser; and
(d)    Such other documents and instruments as may be reasonably requested by
Seller or the Title Company, at no cost or liability to Seller.

10.4    Possession. Seller shall deliver possession of the Real Property,
subject to the Permitted Exceptions, and tangible Personal Property to Purchaser
upon completion of the Closing.

ARTICLE XI
PRORATIONS AND EXPENSES

11.1    Closing Statement. No later than two (2) Business Days prior to Closing,
the Parties, through their respective employees, agents or representatives,
jointly shall make such examinations, audits and inventories of the Hotel as may
be necessary to make the adjustments and prorations to the Purchase Price as set
forth in Sections 11.2 and 11.3 or any other provisions of this Agreement. Based
upon such examinations, audits and inventories, the Parties jointly shall
prepare prior to Closing a closing statement (the “Closing Statement”), which
shall set forth their best estimate of the amounts of the items to be adjusted
and prorated under this Agreement. The Closing Statement shall be approved and
executed by the Parties at Closing, and such adjustments and prorations shall be
final with respect to the items set forth in the Closing Statement, except to
the extent any such items shall be reprorated after the Closing as expressly set
forth in Section 11.2.

11.2    Prorations. The items of revenue and expense set forth in this
Section 11.2 shall be prorated between the Parties (the “Prorations”) as of
11:59 p.m. on the Closing Date (the “Cut‑Off Time”), or such other time
expressly provided in this Section 11.2, so that the Closing Date is a day of
income and expense for Seller.
11.2.1.    Taxes. All Taxes (other than those as set forth in Section 11.4)
shall be prorated as of the Cut‑Off Time between Seller and Purchaser. If the
amount of any such Taxes is not ascertainable on the Closing Date, the proration
for such Taxes shall be based on the most recent available bill; provided,
however, that after the Closing, Seller and Purchaser shall reprorate the Taxes
and pay any deficiency in the original proration to the other Party promptly
upon receipt of the actual bill for the relevant taxable period. This
Section 11.2.1 shall survive the Closing.
11.2.2.    Tenant Leases. Any rents and other amounts prepaid, accrued or due
and payable under the Tenant Leases shall be prorated as of the Cut-Off Time
between Seller and Purchaser. Purchaser shall receive a credit for amounts
prepaid under the Tenant Leases. With respect to any rents accrued and unpaid
under the Tenant Leases, such rents shall be prorated on an “if, as and when
collected” basis, such that amounts collected by Purchaser or Seller after the
Closing Date from tenants who owe rents for periods prior to the Closing Date,
shall be applied (1) first to rents due and payable for the calendar month in
which the Closing occurs to be apportioned between Seller and Purchaser, (2)
next to Purchaser for rents due and payable for the period after the calendar
month in which the Closing occurs, (3) next to Seller for all rents due and
payable for the period preceding the calendar month in which the Closing occurs,
and (D) last, to Purchaser, any balance remaining. Purchaser shall receive a
credit for all assignable but unforfeited security deposits held


41
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





by Seller under the Tenant Leases which are not transferred to Purchaser, and
Purchaser thereafter shall be obligated to refund or apply such deposits in
accordance with the terms of such Tenant Leases. Purchaser shall not receive a
credit for any non‑assignable but unforfeited security deposits held by Seller,
which Seller shall return to the tenant under such Tenant Lease, and Purchaser
shall obtain any replacement security deposit from such tenant. This
Section 11.2.2 shall survive the Closing.
11.2.3.    Contracts. Any amounts prepaid, accrued or due and payable under the
Contracts (other than for utilities for which proration is addressed separately
in Section 11.2.6) shall be prorated as of the Cut‑Off Time between Seller and
Purchaser. Purchaser shall receive a credit for all deposits held by Seller
under the Contracts (together with any interest thereon) which are not
transferred to Purchaser, and Purchaser thereafter shall be obligated to refund
or apply such deposits in accordance with the terms of such Contracts. Seller
shall receive a credit for all deposits made by Seller under the Contracts
(together with any interest thereon to the extent any such deposit is held by
the applicable counterparty in an interest bearing account) which are
transferred to Purchaser or remain on deposit for the benefit of Purchaser.
11.2.4.    Property Agreements. Any fees, assessments, charges and other amounts
prepaid, accrued or due and payable under any declaration of covenants,
conditions or restrictions or other similar agreement recorded against the Real
Property shall be prorated as of the Cut‑Off Time between Seller and Purchaser.
11.2.5.    Licenses and Permits. All amounts prepaid, accrued or due and payable
under any Licenses and Permits transferred to Purchaser shall be prorated as of
the Cut‑Off Time between Seller and Purchaser. Seller shall receive a credit for
all deposits made by Seller under the Licenses and Permits (together with any
interest thereon to the extent any such deposit is held by applicable
Governmental Authority in an interest bearing account) which are transferred to
Purchaser or which remain on deposit for the benefit of Purchaser.
11.2.6.    Utilities. All utility services shall be prorated as of the Cut‑Off
Time between Seller and Purchaser. The Parties shall use commercially reasonable
efforts to obtain readings for all utilities as of the Cut‑Off Time. If readings
cannot be obtained as of the Cut-Off Time, the cost of such utilities shall be
prorated between Seller and Purchaser by estimating such cost on the basis of
the most recent bill for such service; provided, however, that after the
Closing, the Parties shall reprorate the amount for such utilities and pay any
deficiency in the original proration to the other Party promptly upon receipt of
the actual bill for the relevant billing period, which obligation shall survive
the Closing. Seller shall receive a credit for all deposits transferred to
Purchaser or which remain on deposit for the benefit of Purchaser with respect
to such utility contracts.
11.2.7.    Bookings. Purchaser shall receive a credit for all prepaid deposits
for Bookings scheduled to occur on or after the Closing Date, except to the
extent such deposits are transferred to Purchaser.
11.2.8.    Restaurants and Bars. Seller shall close out, and shall cause the
Liquor License Permittee to close out, their respective transactions in the
restaurants and bars in the Hotel as of the regular closing time for such
restaurants and bars during the night in which the Cut-Off Time occurs


42
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





and retain all monies collected respectively as of such closing, and Purchaser
shall be entitled to any monies collected from the restaurants and bars
thereafter. Provided, however, if Purchaser or its designee is unable to obtain
the Liquor Licenses for the Hotel prior to Closing, monies received after
Closing for the sale of alcoholic beverages shall be distributed pursuant to the
Beverage Services Agreement.
11.2.9.    Vending Machines. Seller shall remove all monies from all vending
machines, laundry machines, pay telephones and other coin-operated equipment as
of the Cut-Off Time and shall retain all monies collected therefrom as of the
Cut-Off Time, and Purchaser shall be entitled to any monies collected therefrom
after the Cut-Off Time.
11.2.10.    Trade Payables. Except to the extent an adjustment or proration is
made under another subsection of this Section 11.2, (i) Seller shall pay in full
prior to the Closing all amounts payable to vendors or other suppliers of goods
or services for the Business (the “Trade Payables”) which are due and payable as
of the Closing Date for which goods or services have been delivered to the Hotel
prior to Closing, and (ii) Purchaser shall receive a credit for the amount of
such Trade Payables which have accrued, but are not yet due and payable as of
the Closing Date, and Purchaser shall pay all such Trade Payables accrued as of
the Closing Date when such Trade Payables become due and payable; provided,
however, Seller and Purchaser shall reprorate the amount of credit for any Trade
Payables and pay any deficiency in the original proration to the other Party
promptly upon receipt of the actual bill for such goods or services. Seller
shall receive a credit for all advance payments or deposits made with respect to
F&B and non-Radisson specific Retail Merchandise ordered, but not delivered to
the Hotel prior to the Closing Date, and Purchaser shall pay the amounts which
become due and payable for such F&B and non-Radisson specific Retail Merchandise
which were ordered prior to Closing. This Section 11.2.10 shall survive the
Closing.
11.2.11.    Cash. Seller shall receive a credit for all cash on hand or on
deposit in any house bank at the Hotel as of the Cut-Off Time which shall remain
on deposit for the benefit of Purchaser.
11.2.12.    Gift Certificates. Purchaser shall receive a credit for ninety
percent (90%) of the face value of all gift certificates issued by the Hotel for
use at the Hotel outstanding as of the Closing Date.
11.2.13.    Existing Reserves. All funds in any accounts or reserves held by the
Existing Manager under the Existing Management Agreement (including, without
limitations, the reserve for replacements and the operating account) are the
property of Seller and will be released to Seller.
11.2.14.    MEP Contract. If the MEP Work has not yet been completed and/or
there are sums remaining to be paid under the MEP Contract, Purchaser shall
receive a credit in the amount of any outstanding amounts that remain unpaid as
of the Closing, irrespective of whether the MEP Work thereunder has been
completed.
11.2.15        Employees. Seller shall be responsible for all wages, salaries,
benefits and other costs of employment of Employees (including employment and
withholding taxes) payable or reimbursable to Existing Manager pursuant to the
Existing Management Agreement relating to


43
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





the period prior to the Cut-Off Time, and Purchaser shall be responsible for all
wages, salaries, benefits and other costs of employment of Employees payable or
reimbursable to Manager pursuant to the Existing Management Agreement relating
to the period after the Cut-Off Time if Purchaser assumes the Existing
Management Agreement.  With respect to hourly Employees, (a) wages for such
Employees shall be allocated according to hours worked during the current pay
period before and after the Cut-Off Time; (b) employment and withholding taxes
for the current pay period for such Employees shall be allocated in the same
manner as wages; and (c) earned vacation and required contributions to health,
pension and other benefit plans for such Employees shall be allocated on the
basis used by Manager under the Existing Management Agreement for allocating
such costs to particular accounting periods, with such costs attributable to the
accounting period in which the Closing Date occurs to be allocated on a per diem
basis according to the number of days in the current period occurring before and
after the Cut-Off Time. Purchaser shall receive a credit for all amounts unpaid
(or not yet due and payable) under the Employment Agreements.
11.2.16        Management Fees. Any prepaid, accrued or due and payable amounts,
license fees, management fees (including, without limitation, the Contract Fee
(as defined in the Existing Management Agreement) and the Management Fee (as
defined in the Restaurant Management Agreement)), and reimbursables under the
Existing Management Agreement, Restaurant Management Agreement, Starbucks
License Agreement and the Radisson Franchise Agreement shall be prorated as of
the Cut‑Off Time between Seller and Purchaser. Purchaser shall receive a credit
for all amounts accrued as of the Cut-Off Time but not yet due and payable under
each of the Existing Management Agreement, Restaurant Management Agreement,
Starbucks License Agreement and the Radisson Franchise Agreement. Seller may
elect to give Purchaser a credit against the Purchase Price in lieu of making
the payment described in Section 10.3.1(r). The provisions of this Section
11.2.16 only apply to the extent that Purchaser assumes the applicable
agreement.
11.2.17        Other Adjustments and Prorations. All other items of income and
expense as are customarily adjusted or prorated upon the sale and purchase of a
hotel property similar to the Property shall be adjusted and prorated between
Seller and Purchaser accordingly.

11.3    Accounts Receivable.
11.3.1.    Guest Ledger. At Closing, Seller shall receive a credit in an amount
equal to all amounts charged to the Guest Ledger for all room nights up to and
including the night during which the Cut‑Off Time occurs.
11.3.2.    Accounts Receivable (Other than Guest Ledger). Seller shall retain
the right to collect all Accounts Receivable (other than the Guest Ledger which
is addressed in Section 11.3.1), and Purchaser shall not receive a credit for
such Accounts Receivable. Purchaser shall cooperate with Seller in collecting
the Accounts Receivable, at no cost or expense to Purchaser other than any de
minimis cost and expense or any cost or expense which Seller agrees in writing
to reimburse. If any such Accounts Receivable are paid to Purchaser after the
Closing, Purchaser shall remit such payments to Seller, in the same form as
received, on a bi-weekly basis, without any commission or deduction for
Purchaser.


44
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------






11.4    Transaction Costs.
11.4.1.    Seller Transaction Costs. In addition to the other costs and expenses
to be paid by Seller set forth elsewhere in this Agreement, Seller shall pay for
the following items in connection with this transaction: (i) the costs, fees and
expenses of removing or curing any Unpermitted Exceptions (including recording
charges for any instruments to be recorded in connection therewith) as required
under Section 5.3.4; (ii) one half (½) of the fees and expenses for the Escrow
Agent; (iii) the fees and expenses of their own attorneys, accountants and
consultants; and (iv) the base premium for the Title Policy.
11.4.2.    Purchaser’s Transaction Costs. In addition to the other costs and
expenses to be paid by Purchaser as set forth elsewhere in this Agreement,
Purchaser shall pay for the following items in connection with this transaction:
(i) the fees and expenses incurred by Purchaser for Purchaser’s Inspectors or
otherwise in connection with the Inspections; (ii) the fees and expenses for
updating the Survey; (iii) all of any owner’s title insurance premiums above the
base premium for the Title Policy, commitment fees, costs and fees and of any
transfer or similar tax and recording charges payable in connection with the
conveyance of the Real Property; (iv) any sales, transfer, or similar tax
payable in connection with the conveyance of the Personal Property (“Personal
Property Sales Taxes”); (v) any fees or expenses payable for the assignment,
transfer or conveyance of any Equipment Leases, Operating Agreements, Licenses
and Permits, the Intellectual Property, Plans and Specifications, and
Warranties; (vi) all fees, expenses, damages, and amounts payable in connection
with or as a result of the Parties executing the Temporary Starbucks Agreements,
if applicable, and for the termination or assignment of the Starbucks License
Agreement, whether occurring at or after Closing; (vii) any mortgage tax, title
insurance fees and expenses for any loan title insurance policies (and
endorsements thereto), recording charges or other amounts payable in connection
with any financing obtained by Purchaser; (viii) one half (½) of the fees and
expenses for the Escrow Agent; and (ix) all fees and expenses payable in
connection with termination of the Radisson Franchise Agreement and Existing
Management Agreement, if applicable; (x) all fees and expenses payable in
connection with the termination of the Restaurant Management Agreement if
terminated at Closing and (xi) the fees and expenses of its own attorneys,
accountants and consultants.
11.4.3.    Other Transaction Costs. All other fees, costs and expenses not
expressly addressed in this Section 11.4 or elsewhere in this Agreement shall be
allocated between Seller and Purchaser in accordance with applicable local
custom for similar transactions.
11.4.4.    Survival. This Section 11.4 shall survive the Closing.

ARTICLE XII
TRANSITION PROCEDURES

12.1    Safe Deposit Boxes. Prior to the Closing, Seller shall notify all guests
or customers who are then using a safe deposit box at the Hotel advising them of
the pending change in management of the Hotel and requesting them to conduct an
inventory and verify the contents of such safe deposit box. All inventories by
such guests or customers shall be conducted under the joint supervision of
employees, agents or representatives of the Parties. Upon such inventory and
verification, Seller


45
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





shall deliver to Purchaser all keys, receipts and agreements for such safe
deposit box (and thereafter such safe deposit box shall deemed an “Inventoried
Safe Deposit Box”). If this Agreement is terminated after such inventory,
Purchaser shall return all keys, receipts and agreements to Seller for such
Inventoried Safe Deposit Boxes immediately upon such termination. Upon Closing,
Seller shall deliver to Purchaser all keys in Seller’s Possession for all safe
deposit boxes not then in use, and a list of all safe deposit boxes which are
then in use, but not yet inventoried by the depositor, with the name and room
number of such depositor. After the Closing, the Parties shall make appropriate
arrangements for guests and customers at the Hotel to inventory and verify the
contents of the non‑Inventoried Safe Deposit Boxes which are then in use, and
upon such inventory and verification, Seller shall deliver to Purchaser all
keys, receipt and agreements for such safe deposit box (and such safe deposit
box thereafter shall constitute an Inventoried Safe Deposit Box).
Notwithstanding anything herein to the contrary, Seller shall have the right,
but not the obligation, to remove the locks (by drilling or by any other means
necessary) of any or all non-Inventoried Safe Deposit Boxes that are inoperable
or otherwise inaccessible. Seller shall have no obligation to replace or repair
any such non-Inventoried Safe Deposit Boxes and Purchaser hereby agrees to
accept such non-Inventoried Safe Deposit Boxes in an “as-is” condition.
PURCHASER SHALL BE RESPONSIBLE FOR, AND SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE SELLER INDEMNITEES IN ACCORDANCE WITH ARTICLE XV FROM AND AGAINST
ANY INDEMNIFICATION LOSS INCURRED BY ANY OF THE SELLER INDEMNITEES WITH RESPECT
TO, ANY THEFT, LOSS OR DAMAGE TO THE CONTENTS OF ANY SAFE DEPOSIT BOX FROM AND
AFTER THE TIME SUCH SAFE DEPOSIT BOX IS DEEMED AN INVENTORIED SAFE DEPOSIT BOX
PURSUANT TO THIS SECTION 12.1. SELLER SHALL BE RESPONSIBLE FOR, AND SHALL
INDEMNIFY, DEFEND, AND HOLD HARMLESS THE PURCHASER INDEMNITEES IN ACCORDANCE
WITH ARTICLE XV FROM AND AGAINST ANY INDEMNIFICATION LOSS INCURRED BY ANY
PURCHASER INDEMNITEES WITH RESPECT TO, ANY THEFT, LOSS OR DAMAGE TO THE CONTENTS
OF ANY SAFE DEPOSIT BOX PRIOR TO THE TIME SUCH SAFE DEPOSIT BOX IS DEEMED AN
INVENTORIED SAFE DEPOSIT BOX.

12.2    Baggage. On the Closing Date, employees, agents or representatives of
the Parties jointly shall make a written inventory of all baggage, boxes and
similar items checked in or left in the care of Seller at the Hotel, and Seller
shall deliver to Purchaser the keys to any secured area which such baggage and
other items are stored (and thereafter such baggage, boxes and other items
inventoried shall be deemed the “Inventoried Baggage”). PURCHASER SHALL BE
RESPONSIBLE FOR, AND SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE SELLER
INDEMNITEES IN ACCORDANCE WITH ARTICLE XV FROM AND AGAINST ANY INDEMNIFICATION
LOSS INCURRED BY ANY OF THE SELLER INDEMNITEES WITH RESPECT TO ANY THEFT, LOSS
OR DAMAGE TO ANY INVENTORIED BAGGAGE FROM AND AFTER THE TIME OF SUCH INVENTORY,
AND ANY OTHER BAGGAGE, BOXES OR SIMILAR ITEMS LEFT IN THE CARE OF PURCHASER
WHICH WAS NOT INVENTORIED BY THE PARTIES. SELLER SHALL BE RESPONSIBLE FOR, AND
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE PURCHASER INDEMNITEES IN
ACCORDANCE WITH ARTICLE XV FROM AND AGAINST ANY INDEMNIFICATION LOSS INCURRED BY
ANY PURCHASER


46
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





INDEMNITEES WITH RESPECT TO ANY THEFT, LOSS OR DAMAGE TO ANY INVENTORIED BAGGAGE
PRIOR TO THE TIME OF SUCH INVENTORY, AND ANY OTHER BAGGAGE, BOXES OR SIMILAR
ITEMS LEFT IN THE CARE OF SELLER WHICH WAS NOT INVENTORIED BY THE PARTIES.

12.3    Removal of IT Systems. With respect to the IT Systems Purchaser shall
(i) be responsible for obtaining any consents or approvals necessary for the
assignment or transfer of such IT Systems from Seller to Purchaser, or a new
license for such IT Systems (as the case may be), and (ii) pay any fees or
expenses charged by the licensor, vendor or supplier of such IT Systems in
respect of such assignment or transfer or new license (as the case may be). With
respect to the Excluded IT Systems to be removed from the Hotel, Seller shall
have no obligation to replace such Excluded IT Systems. If Purchaser replaces
any of the Excluded IT Systems removed by Seller, Seller shall cooperate with
Purchaser in all reasonable respects to transfer all data from such Excluded IT
Systems which were removed to the replacement systems installed by Purchaser,
provided, however, that Seller makes no representation, warranty or guarantee
whatsoever that the data on such Excluded IT Systems removed by Seller will be
transferable or compatible with the replacement systems installed by Purchaser.

12.4    Notice to Guests. At Seller’s option, Seller shall send an announcement
to all guests and customers at the Hotel as of the Closing and all Persons who
have Bookings as of the Closing informing such Persons of the change in
management of the Hotel, in form and substance reasonably acceptable to
Purchaser.

ARTICLE XIII
DEFAULT AND REMEDIES

13.1    Seller’s Default. If, at or any time prior to Closing, Seller fails to
perform its covenants or obligations under this Agreement in any material
respect (a “Seller Default”), and no Purchaser Default has occurred which
remains uncured, then Purchaser, may elect as its sole and exclusive remedy to
(a) terminate this Agreement, in which case the Earnest Money, less the
Independent Consideration, shall be refunded to Purchaser in accordance with
Section 3.2.4 and the Parties shall have no further rights or obligations under
this Agreement, except those which expressly survive such termination; (b)
proceed to Closing without any reduction in or setoff against the Purchase
Price, in which case Purchaser shall be deemed to have waived such Seller
Default; or (c) obtain a court order for specific performance, provided that, if
(i) the remedy of specific performance is not available to Purchaser because
Seller conveyed the Property to a third-party or a foreclosure has occurred or
(ii) Seller failed to comply with the provisions of the last sentence of Section
5.3.1, Seller will be liable to Purchaser for Purchaser’s direct actual damages
resulting from said breach. Notwithstanding anything else to the contrary in
this Agreement, as a condition precedent to an action by Purchaser for specific
performance under this Section 13.1 or damages under the preceding sentence,
Purchaser must give written notice to Seller and file said action within sixty
(60) days after the scheduled Closing Date.

13.2    Seller’s Right to Cure. Notwithstanding anything to the contrary in this
Agreement, Purchaser shall not have the right to exercise its remedies under
clauses (a) or (c) of Section 13.1 for a Seller Default or Section 9.2.2 for a
failure of a Purchaser Closing Condition (a “Purchaser


47
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





Closing Condition Failure”), unless Purchaser has provided written notice to
Seller specifying in reasonable detail the nature of the Seller Default or
Purchaser Closing Condition Failure (as the case may be), and Seller has not
cured such Seller Default or Purchaser Closing Condition Failure (as the case
may be) within ten (10) days after Seller’s receipt of such notice (the “Seller
Cure Period”), in which case, the Closing shall be postponed until the date
which is five (5) Business Days after the expiration of the Seller Cure Period.
However, if Seller fails to cure the applicable Seller Default or Purchaser
Closing Condition Failure by the last day of the Seller Cure Period, Purchaser
may exercise its remedies under clauses (a) or (c) of Section 13.1 on the next
Business Day following the last day of the Seller Cure Period.

13.3    Purchaser’s Default. If (i) Purchaser has not deposited the Deposit
within the time period provided in, and otherwise in accordance with,
Section 3.2.1, or (ii) at Closing, Purchaser fails to perform any of its other
covenants or obligations under this Agreement in any material respect which
breach or default is not caused by a Seller Default (a “Purchaser Default”),
then Seller, as its sole and exclusive remedy, may elect to (A) terminate this
Agreement by providing written notice to Purchaser, in which case the Earnest
Money shall be disbursed to Seller in accordance with Section 3.2.3, and the
Parties shall have no further rights or obligations under this Agreement, except
those which expressly survive such termination, or (B) proceed to Closing
pursuant to this Agreement, in which case Seller shall be deemed to have waived
such Purchaser Default. Notwithstanding the foregoing, Seller shall have the
right to bring an action for damages against Purchaser for Purchaser’s breach of
its covenants or obligations under Section 16.2. The preceding sentence shall
survive the termination of this Agreement.

13.4    Purchaser’s Right to Cure. Notwithstanding anything to the contrary in
this Agreement, Seller shall not have the right to exercise its remedies under
Section 13.3(A) for a Purchaser Default (except for Purchaser’s failure to
timely deposit the Deposit) or Section 9.3.2 for a Seller Closing Condition
Failure, unless Seller has provided written notice to Purchaser specifying in
reasonable detail the nature of the Purchaser Default or Seller Closing
Condition Failure (as the case may be), and Purchaser has not cured such
Purchaser Default or Seller Closing Condition Failure (as the case may be)
within five (5) Business Days after Purchaser’s receipt of such notice (the
“Purchaser Cure Period”), in which case the Closing shall be postponed until the
date which is one (1) Business Day after the expiration of the Purchaser Cure
Period.

13.5    LIQUIDATED DAMAGES; LIMITATION ON DAMAGES. THE PARTIES ACKNOWLEDGE AND
AGREE THAT IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 13.3, THE DAMAGES
THAT SELLER WOULD SUSTAIN AS A RESULT OF SUCH TERMINATION WOULD BE DIFFICULT IF
NOT IMPOSSIBLE TO ASCERTAIN. ACCORDINGLY, THE PARTIES AGREE THAT SELLER SHALL
RETAIN THE EARNEST MONEY AS FULL AND COMPLETE LIQUIDATED DAMAGES (AND NOT AS A
PENALTY) AS SELLER’S SOLE AND EXCLUSIVE REMEDY FOR SUCH TERMINATION; PROVIDED,
HOWEVER, THAT IN ADDITION TO THE EARNEST MONEY, SELLER SHALL RETAIN ALL RIGHTS
AND REMEDIES UNDER THIS AGREEMENT WITH RESPECT TO THOSE OBLIGATIONS OF PURCHASER
WHICH EXPRESSLY SURVIVE SUCH TERMINATION. IN NO EVENT SHALL EITHER PARTY HERETO
BE LIABLE FOR ANY CONSEQUENTIAL,


48
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





PUNITIVE, EXEMPLARY, SPECIAL, TREBLE OR OTHER FORMS OF MULTIPLE OR OTHER
NON-ACTUAL DAMAGES.

ARTICLE XIV
RISK OF LOSS

14.1    Casualty. If, at any time after the Effective Date and prior to Closing
or earlier termination of this Agreement, the Property or any portion thereof is
damaged or destroyed by fire or any other casualty (a “Casualty”), Seller shall
give written notice of such Casualty to Purchaser promptly after the occurrence
of such Casualty.
14.1.1.    Material Casualty. If the amount of the repair or restoration caused
by a Casualty required by such Casualty equals or exceeds five percent (5%) of
the Purchase Price (a “Material Casualty”) and such Material Casualty was not
caused by Purchaser or Purchaser’s Inspectors, or their respective employees or
agents, then Purchaser shall have the right to elect, by providing written
notice to Seller within ten (10) days after Purchaser’s receipt of Seller’s
written notice of such Material Casualty, to (a) terminate this Agreement and in
which case the Earnest Money, less the Independent Consideration, shall be
refunded to Purchaser in accordance with Section 3.2.4, and the Parties shall
have no further rights or obligations under this Agreement, except those which
expressly survive such termination; or (b) proceed to Closing, without
terminating this Agreement, in which case Seller shall (i) provide Purchaser
with a credit against the Purchase Price in an amount equal to the lesser of:
(A) the applicable insurance deductible, or (B) the reasonable estimated costs
for the repair or restoration required by such Material Casualty, and (ii)
transfer and assign to Purchaser all of Seller’s right, title and interest in
and to all proceeds from all casualty and lost profits insurance policies
maintained by Seller with respect to the Hotel, except those proceeds allocable
to lost profits and costs incurred by Seller for the period prior to the
Closing. If Purchaser fails to provide written notice of its election to Seller
within such time period, then Purchaser shall be deemed to have elected to
terminate this Agreement pursuant to clause (a) of this preceding sentence. If
the Closing is scheduled to occur within Purchaser’s ten (10) day election
period, the Closing Date shall be postponed until the date which is five (5)
Business Days after the expiration of such ten (10) day election period.
14.1.2.    Non‑Material Casualty. In the event of any (i) Casualty which is not
a Material Casualty, or (ii) Material Casualty which is caused by Purchaser or
Purchaser’s Inspectors, or their respective employees or agents, then Purchaser
shall not have the right to terminate this Agreement, but shall proceed to
Closing, in which case Seller shall (A) provide Purchaser with a credit against
the Purchase Price (except if such Casualty is caused by Purchaser or
Purchaser’s Inspectors) in an amount equal to the lesser of: (1) the applicable
insurance deductible, and (2) the reasonable estimated costs for the repair or
restoration required by such Casualty, and (B) transfer and assign to Purchaser
all of Seller’s right, title and interest in and to all proceeds from all
casualty and lost profits insurance policies maintained by Seller with respect
to the Hotel, except those proceeds allocable to any lost profits or costs
incurred by Seller for the period prior to the Closing.

14.2    Condemnation. If, at any time after the Effective Date and prior to
Closing any Governmental Authority commences any condemnation proceeding or
other proceeding in eminent domain with respect to all or any portion of the
Real Property (a “Condemnation”), Seller shall give


49
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





written notice of such Condemnation to Purchaser promptly after Seller receives
notice of such Condemnation.
14.2.1.    Material Condemnation. If the Condemnation would (i) result in the
permanent loss of (A) any guest rooms or (B) pedestrian or vehicular access to
the Hotel from the existing street currently providing such access, or (ii)
cause the Hotel to materially violate any Applicable Law including, without
limitation, ingress/egress to or from the Hotel, zoning or parking laws and
requirements (a “Material Condemnation”), then Purchaser shall have the right to
elect, by providing written notice to Seller within ten (10) days after
Purchaser’s receipt of Seller’s written notice of such Material Condemnation, to
(A) terminate this Agreement, in which case the Earnest Money, less the
Independent Consideration, shall be refunded to Purchaser in accordance with
Section 3.2.4, and the Parties shall have no further rights or obligations under
this Agreement except those which expressly survive such termination; or (B)
proceed to Closing, without terminating this Agreement, in which case Seller
shall assign to Purchaser all of Seller’s right, title and interest in all
proceeds and awards from such Material Condemnation and/or deliver any
theretofore received. If Purchaser fails to provide written notice of its
election to Seller within such time period, then Purchaser shall be deemed to
have elected to terminate this Agreement pursuant to clause (A) of the preceding
sentence. If the Closing is scheduled to occur within Purchaser’s ten (10) day
election period, the Closing shall be postponed until the date which is five (5)
Business Days after the expiration of such ten (10) day election period.
14.2.2.    Non‑Material Condemnation. In the event of any Condemnation other
than a Material Condemnation, Purchaser shall not have the right to terminate
this Agreement, but shall proceed to Closing, in which case Seller shall assign
to Purchaser all of Seller’s right, title and interest in all proceeds and
awards from such Condemnation.

ARTICLE XV
SURVIVAL, INDEMNIFICATION AND RELEASE

15.1    Survival. Except as expressly set forth in this Section 15.1, all
representations, warranties, covenants, liabilities and obligations shall be
deemed (i) if the Closing occurs, to merge in the Deed and not survive the
Closing, or (ii) if this Agreement is terminated, not to survive such
termination.
15.1.1.    Survival of Representations and Warranties. If the Closing occurs,
the representations and warranties of Seller in Section 7.1 and Purchaser in
Section 7.2 shall survive the Closing for a period commencing on the Closing
Date and expiring at 5:00 p.m. (Central Standard Time) on the date which is one
hundred eighty (180) days after the Closing Date (the period any representation
or warranty survives termination or the Closing as set forth in this
Section 15.1.1) is referred to herein as the “Survival Period”).
15.1.2.    Survival of Covenants and Obligations. If this Agreement is
terminated, only those covenants and obligations to be performed by the Parties
under this Agreement which expressly survive the termination of this Agreement
shall survive such termination. If the Closing occurs, only those covenants and
obligations to be performed by the Parties under this Agreement which expressly
survive the Closing shall survive the Closing.


50
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





15.1.3.    Survival of Indemnification. This Article XV and all other rights and
obligations of defense and indemnification as expressly set forth in this
Agreement shall survive the Closing or termination of this Agreement.

15.2    Indemnification by Seller. SUBJECT TO THE LIMITATIONS SET FORTH IN
ARTICLE V, SECTIONS 15.1, 15.4, 15.5, 15.6 AND 15.7, SELLER SHALL INDEMNIFY AND
HOLD HARMLESS THE PURCHASER INDEMNITEES FROM AND AGAINST ANY INDEMNIFICATION
LOSS INCURRED BY ANY PURCHASER INDEMNITEE TO THE EXTENT RESULTING FROM (I) THE
BREACH OF ANY EXPRESS REPRESENTATIONS OR WARRANTIES OF SELLER IN THIS AGREEMENT
WHICH EXPRESSLY SURVIVES THE CLOSING OR TERMINATION OF THIS AGREEMENT (AS THE
CASE MAY BE), (II) THE BREACH BY SELLER OF ANY OF THEIR COVENANTS OR OBLIGATIONS
UNDER THIS AGREEMENT WHICH EXPRESSLY SURVIVES THE CLOSING OR TERMINATION OF THIS
AGREEMENT (AS THE CASE MAY BE), AND (III) ANY RETAINED LIABILITIES, OTHER THAN
ANY LIABILITIES FOR WHICH PURCHASER HAS EXPRESSLY RELEASED SELLER PURSUANT TO
THE TERMS OF THIS AGREEMENT.

15.3    Indemnification by Purchaser. SUBJECT TO THE LIMITATIONS SET FORTH IN
SECTIONS 15.1, 15.4, 15.5 AND 15.6, PURCHASER SHALL INDEMNIFY AND HOLD HARMLESS
THE SELLER INDEMNITEES FROM AND AGAINST ANY INDEMNIFICATION LOSS INCURRED BY ANY
SELLER INDEMNITEE TO THE EXTENT RESULTING FROM (I) ANY BREACH OF ANY EXPRESS
REPRESENTATIONS OR WARRANTIES OF PURCHASER IN THIS AGREEMENT WHICH EXPRESSLY
SURVIVES THE CLOSING OR TERMINATION OF THIS AGREEMENT (AS THE CASE MAY BE), (II)
ANY BREACH BY PURCHASER OF ANY OF ITS COVENANTS OR OBLIGATIONS UNDER THIS
AGREEMENT WHICH EXPRESSLY SURVIVES THE CLOSING OR TERMINATION OF THIS AGREEMENT
(AS THE CASE MAY BE), AND (III) ANY ASSUMED LIABILITIES; PROVIDED, HOWEVER, THAT
WITHOUT LIMITING THE RELEASE SET FORTH IN SECTION 15.7, PURCHASER SHALL NOT
INDEMNIFY AND/OR HOLD HARMLESS ANY SELLER INDEMNITEE AGAINST ANY CLAIM OR ACTION
BROUGHT AGAINST SUCH SELLER INDEMNITEE RELATING TO ENVIRONMENTAL LIABILITIES.

15.4    Limitations on Indemnification Obligations.
15.4.1.    Failure to Provide Notice within Survival Period. Notwithstanding
anything else to the contrary in this Agreement, as a condition precedent to
seeking defense or indemnification for a breach of any representations or
warranties shall be entitled to indemnification for such breach only if the
Indemnitee has given written notice to the Indemnitor in accordance with
Section 15.5.1 prior to the expiration of fifteen (15) days beyond the
applicable Survival Period.
15.4.2.    Cap on Seller Liability. Except with respect to the Joinder executed
and delivered by Forestar Group, Inc. (“Guarantor”), Purchaser agrees that its
recourse against any Seller Indemnitee under this Agreement or under any other
agreement, document, certificate or instrument delivered by Seller to Purchaser,
or under any law applicable to the Property or this transaction,


51
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





shall be strictly limited to Seller’s interest in the Property or the net
proceeds from the sale of the Property, and that in no event shall Purchaser
seek or obtain any recovery or judgment against any of Seller Indemnitees’ other
assets (if any), other than Guarantor. The aggregate liability of all Seller
Indemnitees arising directly or indirectly pursuant to or in connection with the
representations, warranties, indemnifications, covenants or other obligations
(whether express or implied) of Seller under this Agreement or any document or
certificate executed in connection with this Agreement shall be limited to
$4,500,000 in the aggregate, regardless of whether any such liability arises
from the actual or alleged negligent, willful or intentional act or omission of
Seller Indemnitees. In no event shall Purchaser have the right to bring a cause
of action for any claims until the amount of all claims exceeds $300,000 in the
aggregate. Seller has given Purchaser material concessions regarding this
transaction in exchange for Purchaser agreeing to the provisions of this
Section. The provisions of this Section 15.4.2 shall supersede anything to the
contrary contained in this Agreement, any document or certificate executed in
connection with this Agreement, or under any law applicable to the Property or
this transaction. This Section shall survive any termination of this Agreement
and is not subject to the one hundred eighty (180) day limitation in Section
15.1.1.
15.4.3.    Failure to Provide Timely Notice of Indemnification Claim.
Notwithstanding anything to the contrary in this Agreement, an Indemnitee shall
not be entitled to defense or indemnification to the extent the Indemnitee’s
failure to promptly notify the Indemnitor in accordance with Section 15.5.1, (i)
prejudices the Indemnitor’s ability to defend against any Third‑Party Claim on
which such Indemnification Claim is based, or (ii) increases the amount of
Indemnification Loss incurred in respect of such indemnification obligation of
the Indemnitor.
15.4.4.    Effect of Taxes, Insurance or Other Reimbursement. Notwithstanding
anything to the contrary in this Agreement, the amount of any Indemnification
Loss for which indemnification is provided to an Indemnitee under this
Article XV shall be net of any tax benefits realized or insurance proceeds
received by such Indemnitee in connection with the Indemnification Claim, or any
other third‑party reimbursement. The Indemnitee shall use commercially
reasonable efforts to realize any tax benefit, collect any insurance proceeds or
obtain any third‑party reimbursement with respect to such Indemnification Claim,
though such Indemnitee shall not be precluded from seeking an Indemnification
Claim prior to realization of such tax benefit, insurance proceeds or
third‑party reimbursement, and if such tax benefits, insurance proceeds or
reimbursement are realized or obtained by the Indemnitee after the Indemnitor
has paid any amount in respect of an Indemnification Loss to the Indemnitee, the
Indemnitee shall reimburse the amount realized or collected by the Indemnitee up
to the amount received from the Indemnitor for such Indemnification Loss.

15.5    Indemnification Procedure.
15.5.1.    Notice of Indemnification Claim. If any of the Seller Indemnitees or
Purchaser Indemnitees (as the case may be) (each, an “Indemnitee”) is entitled
to defense or indemnification under Sections 4.1.5, 8.4, 12.1, 12.2, 15.2 or
15.3 or any other express provision in this Agreement (each, an “Indemnification
Claim”), the Party required to provide defense or indemnification to such
Indemnitee (the “Indemnitor”) shall not be obligated to defend, indemnify or
hold harmless such Indemnitee unless and until such Indemnitee provides written
notice to such Indemnitor


52
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





promptly after such Indemnitee has actual knowledge of any facts or
circumstances on which such Indemnification Claim is based or a Third‑Party
Claim is made on which such Indemnification Claim is based, describing in
reasonable detail such facts and circumstances or Third‑Party Claim with respect
to such Indemnification Claim.
15.5.2.    Resolution of Indemnification Claim Not Involving Third‑Party Claim.
If the Indemnification Claim does not involve a Third‑Party Claim and is
disputed by the Indemnitor, the dispute shall be resolved by litigation or other
means of alternative dispute resolution as the Parties may agree in writing.
15.5.3.    Resolution of Indemnification Claim Involving Third‑Party Claim. If
the Indemnification Claim involves a Third‑Party Claim, the Indemnitor shall
have the right (but not the obligation) to assume the defense of such
Third‑Party Claim, at its cost and expense, and shall use good faith efforts
consistent with prudent business judgment to defend such Third‑Party Claim,
provided that (i) the counsel for the Indemnitor who shall conduct the defense
of the Third‑Party Claim shall be reasonably satisfactory to the Indemnitee
(unless selected by Indemnitor’s insurance company), (ii) the Indemnitee, at its
cost and expense, may participate in, but shall not control, the defense of such
Third‑Party Claim, and (iii) the Indemnitor shall not enter into any settlement
or other agreement which requires any performance by the Indemnitee, other than
the payment of money which shall be paid by the Indemnitor. The Indemnitee shall
not enter into any settlement agreement with respect to the Indemnification
Claim, without the Indemnitor’s prior written consent, which consent may be
withheld in the Indemnitor’s sole discretion. If the Indemnitor elects not to
assume the defense of such Third-Party Claim, or if in the good faith judgment
of the Indemnitee the Indemnitor or counsel for the Indemnitor shall have a
conflict of interest which would adversely affect the Indemnitor’s or its
counsel’s ability to defend such Third-Party Claim on behalf of the Indemnitee,
the Indemnitee shall have the right to retain the defense of such Third-Party
Claim at the cost and expense of the Indemnitor, and shall use good faith
efforts consistent with prudent business judgment to defend such Third-Party
Claim in an effective and cost-efficient manner.
15.5.4.    Accrual of Indemnification Obligation. Notwithstanding anything to
the contrary in this Agreement, the Indemnitee shall have no right to
indemnification against the Indemnitor for any Indemnification Claim which (i)
does not involve a Third‑Party Claim but is disputed by Indemnitor until such
time as such dispute is resolved by written agreement or other means as the
Parties otherwise may agree in writing, or (ii) which involves a Third‑Party
Claim until such time as such Third‑Party Claim is concluded, including any
appeals with respect thereto. PURCHASER HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS, REMEDIES AND BENEFITS UNDER THE TEXAS DECEPTIVE
TRADE PRACTICES-CONSUMER PROTECTION ACT (SECTIONS 17.41 AND FOLLOWING OF THE
TEXAS BUSINESS AND COMMERCE CODE) (THE “DTPA”) AND ANY OTHER SIMILAR CONSUMER
PROTECTION LAW, WHETHER FEDERAL, STATE OR LOCAL. PURCHASER COVENANTS NOT TO SUE
SELLER UNDER THE DTPA OR ANY SUCH SIMILAR CONSUMER PROTECTION LAW. THE
PROVISIONS OF THIS SECTION SHALL SURVIVE CLOSING OR ANY TERMINATION OF THIS
AGREEMENT.


53
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------






15.6    Exclusive Remedy for Indemnification Loss. Except for claims based on
fraud, the indemnification provisions in this Article XV shall be the sole and
exclusive remedy of any Indemnitee with respect to any claim for Indemnification
Loss arising from or in connection with this Agreement.

15.7    RELEASE OF SELLER FOR VIOLATIONS OF APPLICABLE LAW. NOTWITHSTANDING ANY
INDEMNIFICATION OBLIGATION OF SELLER UNDER THIS AGREEMENT, PURCHASER (FOR ITSELF
AND ALL PURCHASER INDEMNITEES) DOES HEREBY FOREVER RELEASE AND DISCHARGE THE
SELLER INDEMNITEES FROM ANY AND ALL VIOLATIONS OF APPLICABLE LAW INCLUDING,
WITHOUT LIMITATION VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990 AND
ALL ENVIRONMENTAL CLAIMS AND ENVIRONMENTAL LIABILITIES, WHETHER NOW KNOWN OR
UNKNOWN TO PURCHASER; PROVIDED, HOWEVER, THAT SUCH RELEASE AND DISCHARGE SHALL
NOT APPLY TO ANY INDEMNIFICATION OBLIGATION OF SELLER TO THE EXTENT RESULTING
FROM A BREACH OF SELLER’S REPRESENTATIONS OR WARRANTIES SET FORTH IN
SECTION 7.1. NOTHING CONTAINED IN THIS RELEASE, HOWEVER, IS INTENDED TO OR SHALL
BE DEEMED TO RELEASE ANY CLAIMS WHICH PURCHASER MAY HAVE AGAINST ANY OTHER
POTENTIALLY LIABLE PARTY WITH RESPECT TO ANY SUCH VIOLATIONS OF APPLICABLE LAW.
____Purchaser’s Initials    ____Seller’s Initials

ARTICLE XVI
MISCELLANEOUS PROVISIONS

16.1    Notices.
16.1.1.    Method of Delivery. All notices, requests, demands and other
communications required to be provided by any Party under this Agreement (each,
a “Notice”) shall be in writing and delivered, at the sending Party’s cost and
expense, by (i) personal delivery, (ii) certified U.S. mail, with postage
prepaid and return receipt requested, (iii) overnight courier service, or (iv)
electronic mail transmission to the recipient Party at the address or e-mail
address below, provided that notices given via electronic mail shall only be
effective if and when the notice is also delivered via one of the other methods
permitted in clauses (i), (ii) or (iii).
If to Seller:
c/o Forestar (USA) Real Estate Group Inc.
6300 Bee Cave Road, Bldg. Two, Suite 500
Austin, Texas 78746
Attn: Tom Etheredge
Email: tometheredge@forestargroup.com
with a copy to:


54
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





c/o Forestar (USA) Real Estate Group Inc.
6300 Bee Cave Road, Building Two, Suite 500
Austin, Texas 78746
Attn: Matt Stark
Email: mattstark@forestargroup.com
with a copy to:
Husch Blackwell LLP
2001 Ross Avenue, Suite 2000
Dallas, Texas 75201
Attn: R. Tyler Johnson
Email: tyler.johnson@huschblackwell.com
If to Purchaser:
c/o Square Mile Capital Management LLC
350 Park Avenue
New York, New York 10022
Attn: Joseph D. D’Angelo and Jesse Goepel
Email: jdangelo@squaremilecapital.com and jgoepel@squaremilecapital.com


with a copy to:


c/o The Yucaipa Companies
9130 West Sunset Blvd.
Los Angeles, CA 90069
Attn: Robert P. Bermingham
Email: legal@yucaipaco.com


with a copy to:


c/o Sydell Group
30 West 26th Street, 12th Floor
New York, New York 10010
Attn: Joshua Babbitt
Email: jbabbitt@sydellgroup.com


with a copy to:
Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue
New York, New York 10166
Attn: Gary S. Kleinman, Esq.
Email: kleinmang@gtlaw.com


55
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------







16.1.2.    Receipt of Notices. All Notices sent by a Party (or its counsel
pursuant to Section 16.1.4) under this Agreement shall be deemed to have been
received by the Party to whom such Notice is sent upon (i) delivery to the
address of the recipient Party, provided that such delivery is made prior to
5:00 p.m. (Austin, Texas time) on a Business Day, otherwise the following
Business Day, or (ii) the attempted delivery of such Notice if (A) such
recipient Party refuses delivery of such Notice, or (B) such recipient Party is
no longer at such address or e-mail address, and such recipient Party failed to
provide the sending Party with its current address or e-mail address pursuant to
Section 16.1.3.
16.1.3.    Change of Address. The Parties and their respective counsel shall
have the right to change their respective address and/or facsimile number for
the purposes of this Section 16.1 by providing a Notice of such change in
address and/or facsimile number as required under this Section 16.1.
16.1.4.    Delivery by Party’s Counsel. The Parties agree that the attorney for
such Party shall have the authority to deliver Notices on such Party’s behalf to
the other Party hereto.

16.2    No Recordation. Except in connection with an action for specific
performance, Purchaser shall not record this Agreement, nor any memorandum or
other notice of this Agreement, in any public records. This provision shall
survive any termination of this Agreement.

16.3    Time is of the Essence. Time is of the essence of this Agreement;
provided, however, that notwithstanding anything to the contrary in this
Agreement, if the time period for the performance of any covenant or obligation,
satisfaction of any condition or delivery of any Notice or item required under
this Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.

16.4    Assignment. Neither Party may assign this Agreement or any interest
therein to any Person, without the prior written consent of the other Party,
which consent may be withheld in such Party’s sole discretion.

16.5    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties, and their respective successors and permitted
assigns.

16.6    Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies on any Person other than (i) the Parties and their respective
successors and permitted assigns, and (ii) any Indemnitee to the extent such
Indemnitee is expressly provided any right of defense or indemnification in this
Agreement.

16.7    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF TEXAS, WITHOUT GIVING EFFECT TO ANY PRINCIPLES REGARDING CONFLICT OF LAWS.

16.8    Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement:


56
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





16.8.1.    Singular words shall connote the plural as well as the singular, and
plural words shall connote the singular as well as the plural, and the masculine
shall include the feminine and the neuter, as the context may require.
16.8.2.    All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference.
16.8.3.    The headings in this Agreement are solely for convenience of
reference and shall not constitute a part of this Agreement nor shall they
affect its meaning, construction or effect.
16.8.4.    Each Party and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any rules of construction requiring that ambiguities
are to be resolved against the Party which drafted the Agreement or any exhibits
hereto shall not be applicable in the construction and interpretation of this
Agreement or any exhibits hereto.
16.8.5.    The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Agreement, and not solely to the provision in
which such term is used.
16.8.6.    The terms “include,” “including” and similar terms shall be construed
as if followed by the phrase “without limitation.”
16.8.7.    The term “sole discretion” with respect to any determination to be
made a Party under this Agreement shall mean the sole and absolute discretion of
such Party, without regard to any standard of reasonableness or other standard
by which the determination of such Party might be challenged.

16.9    Severability. If any term or provision of this Agreement is held to be
or rendered invalid or unenforceable at any time in any jurisdiction, such term
or provision shall not affect the validity or enforceability of any other terms
or provisions of this Agreement, or the validity or enforceability of such
affected term or provision at any other time or in any other jurisdiction.

16.10    JURISDICTION AND VENUE. ANY LITIGATION OR OTHER COURT PROCEEDING WITH
RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
CONDUCTED IN THE COUNTY OF TRAVIS, STATE OF TEXAS AND/OR FEDERAL COURTS IN
TRAVIS COUNTY, AS APPLICABLE, HAVING JURISDICTION AT THE SITE OF THE PROPERTY,
AND SELLER (FOR ITSELF AND ALL OF THE SELLER INDEMNITEES) AND PURCHASER (FOR
ITSELF AND ALL PURCHASER INDEMNITEES) HEREBY SUBMIT TO JURISDICTION AND CONSENT
TO VENUE IN SUCH COURTS, AND WAIVE ANY DEFENSE BASED ON FORUM NON CONVENIENS.


57
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------






16.11    WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY WAIVE ITS RIGHT TO A TRIAL
BY JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING WITH RESPECT TO ANY MATTER
ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT.

16.12    Prevailing Party. If any litigation or other court action, arbitration
or similar adjudicatory proceeding is commenced by any Party to enforce its
rights under this Agreement against any other Party, all fees, costs and
expenses, including, without limitation, reasonable attorneys’ fees and court
costs, incurred by the prevailing Party in such litigation, action, arbitration
or proceeding shall be reimbursed by the losing Party; provided, that if a Party
to such litigation, action, arbitration or proceeding prevails in part, and
loses in part, the court, arbitrator or other adjudicator presiding over such
litigation, action, arbitration or proceeding shall award a reimbursement of the
fees, costs and expenses incurred by such Party on an equitable basis.

16.13    Incorporation of Recitals, Exhibits and Schedules. The recitals to this
Agreement, and all exhibits and schedules (as amended, modified and supplemented
from time to time pursuant to Section 16.14) referred to in this Agreement are
incorporated herein by such reference and made a part of this Agreement. Any
matter disclosed in any schedule to this Agreement shall be deemed to be
incorporated in all other schedules to this Agreement.

16.14    Updates of Schedules. Notwithstanding anything to the contrary in this
Agreement, Seller shall have the right to amend and supplement any schedule to
this Agreement without Purchaser’s consent from time to time to the extent that
such schedule needs to be amended or supplemented to maintain the truth or
accuracy of the applicable representation or warranty or the information
disclosed therein by providing a written copy of such amendment or supplement to
Purchaser, provided that such update or supplement is due to the occurrence of
events or changes in circumstances that are permitted to occur hereunder. If
Seller makes any amendment or supplement to the schedules after the Effective
Date (a “Post-Execution Disclosure”), then (A) such Post-Execution Disclosure
shall constitute a Purchaser Closing Condition Failure if, and only if, the
corresponding representation or warranty or other information would be untrue or
incorrect in any material respect in the absence of such Post-Execution
Disclosure which is amended or supplemented by such Post-Execution Disclosure
and would result in a material adverse effect to Purchaser’s ownership of the
Property or the conduct of the Business upon Closing (meaning it would result in
Purchaser incurring additional expenses or liabilities in the amount of
$2,000,000.00 or more), provided that any Post-Execution Disclosure that has an
effect of less than $2,000,000 shall result in a pro tanto reduction of the
Purchase Price as set forth in Section 9.2.3 and (B) if Purchaser proceeds to
Closing notwithstanding such Post-Execution Disclosure, the corresponding
representation, warranty or other information shall be deemed qualified by such
Post-Execution Disclosure for the purposes of limiting the defense and
indemnification obligations of Seller under this Agreement. For purposes of
Section 9.2.1, Section 9.2.3, and this Section 16.14 nothing will be considered
an amendment or supplement to any schedule to this Agreement unless it is in
writing signed by Seller and is specifically identified as an “official
amendment or supplement” to the Agreement.

16.15    Entire Agreement. This Agreement sets forth the entire understanding
and agreement of the Parties hereto, and shall supersede any other agreements
and understandings (written or oral)


58
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------





between the Parties on or prior to the Effective Date with respect to the
transaction described in this Agreement.

16.16    Amendments, Waivers and Termination of Agreement. Except as set forth
in Section 16.14, no amendment or modification to any terms or provisions of
this Agreement, waiver of any covenant, obligation, breach or default under this
Agreement or termination of this Agreement (other than as expressly provided in
this Agreement), shall be valid unless in writing and executed and delivered by
each of the Parties.

16.17    Contract as an Offer. Seller shall have no obligation to sell the
Property to Purchaser, unless and until all Parties have executed and delivered
this Agreement to the Escrow Agent and all other Parties.

16.18    Execution of Agreement. A Party may deliver executed signature pages to
this Agreement or by e-mail transmission to any other Party, which e-mail copy
shall be deemed to be an original executed signature page. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which counterparts together shall constitute one agreement
with the same effect as if the Parties had signed the same signature page.

16.19    Intentionally Omitted.

16.20    Notice of Water Level Fluctuations. Seller hereby notifies Purchaser
pursuant to Section 5.019 of the Texas Property Code that the water level of the
impoundment of water adjoining the Property fluctuates for various reasons,
including as a result of:
(a)    an entity lawfully exercising its right to use the water stored in the
impoundment; or
(b)    drought or flood conditions.


[Remainder of page intentionally left blank;
Signatures on following pages]




59
 
AUS-6206654-10 6055890/60

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered in its name by a duly authorized officer or representative.
SELLER:
Capitol of Texas Insurance Group Inc.,
a Delaware corporation

By: /s/ David M. Grimm    
Name: David M. Grimm    
Title:    Executive Vice President    






[ SIGNATURES CONTINUE ON THE FOLLOWING PAGE ]


Signature Page to Purchase and Sale Agreement
 

--------------------------------------------------------------------------------





PURCHASER:
Austin Lakeside Hotel Owner LLC,
a Delaware limited liability company

By:    /s/ Joseph D. D’Angelo    
Name:    Joseph d. D’Angelo    
Title:    Authorized Signatory    


Signature Page to Purchase and Sale Agreement
 

--------------------------------------------------------------------------------





Joinder of Guarantor


To further induce Purchaser to enter into this Agreement, Forestar Group, Inc.,
a Delaware corporation (“Guarantor”), has executed this Joinder of Guarantor
(“Joinder”) solely to evidence its guarantee of, and Guarantor hereby
unconditionally and irrevocably guarantees to Purchaser, the payment of all
claims, losses, damages, liabilities, costs and expenses of Purchaser, including
reasonable attorneys’ fees and disbursements, arising out of or in connection
with the breach of Seller’s representations and warranties that survive Closing
pursuant to Section 15.1.1 of the Agreement. Guarantor acknowledges that it will
receive substantial economic and other benefits from the execution and delivery
of this Agreement by Seller and the consummation of the transactions
contemplated by this Agreement. Seller and Guarantor shall be jointly and
severally liable to Purchaser under this Joinder. Guarantor shall have no other
obligations Agreement or under any other document executed in connection with
the transactions contemplated by this Agreement. The obligations of Guarantor
constitutes a guaranty of payment and not of collection. Guarantor hereby waives
any and all (i) defenses, offsets, counterclaims, demands, protests,
presentments and notices of every kind and nature (subject to the provisions of
the penultimate sentence of this Joinder), (ii) legal requirements that
Purchaser institute any action or proceeding at law or in equity against Seller
or any other person or entity, and (ii) rights to which he may be entitled by
virtue of any suretyship law. The obligations, covenants, agreements and duties
of Guarantor under this Agreement shall in no way be affected or impaired by
reason of the happening from time to time of any of the following, without the
necessity of any notice to, or further consent of, Guarantor: the voluntary or
involuntary liquidation, dissolution, insolvency, bankruptcy, reorganization, or
other similar proceedings affecting Seller. Notwithstanding any provisions of
the Agreement to the contrary, in connection with any action by Purchaser
against Guarantor, Guarantor shall have all of Seller’s defenses, offsets,
counterclaims, rights, and claims against Purchaser contained in the Agreement
or otherwise available at law or in equity. The provisions of this Joinder shall
survive Closing for one hundred eighty (180) days at which time this Joinder
will automatically terminate unless a claim for a breach of this Joinder has
been timely instituted (in which event this Joinder shall survive until the
resolution of the claim).


[Signature page follows]




Signature Page to Purchase and Sale Agreement
 

--------------------------------------------------------------------------------





GUARANTOR:


Forestar Group, Inc.
a Delaware corporation




By:    /s/ Phillip J. Weber            
Name:    Phillip J. Weber            
Title:    Chief Executive Officer        


Signature Page to Purchase and Sale Agreement
 

--------------------------------------------------------------------------------





Joinder of Liquor License Permittee


Liquor License Permittee joins for the sole purpose of (and is not otherwise
bound by the terms hereof) confirming its agreement to cooperate with Purchaser
in accordance with the provisions of Section 8.3.1 and, in that if Purchaser or
its designee is unable to obtain the Liquor Licenses for the Hotel prior to
Closing, Liquor License Permittee will execute the Beverage Services Agreement
as of the Closing Date.




CCA HOSPITALITY, INC.,
a Texas corporation


By:    /s/ David M. Grimm    
Name:    David M. Grimm    
Title:    Executive Vice President    




Signature Page to Purchase and Sale Agreement
 

--------------------------------------------------------------------------------






LIST OF EXHIBITS
Exhibit A    Form of Earnest Money Escrow Agreement
Exhibit B    Form of Owner Affidavit
Exhibit C    Form of Deed
Exhibit D    Form of Bill of Sale
Exhibit E    Form of Assignment and Assumption of Leases, Contracts, Licenses
and Permits
Exhibit F    Form of Beverage Services Agreement






AUS-6206654-10 6055890/60